Exhibit 10.1

 

 

 

LOGO [g102826g20w02.jpg]

CREDIT AGREEMENT

dated as of

September 23, 2010

among

DDI GLOBAL CORP.,

DDI SALES CORP.,

DDI NORTH JACKSON CORP.,

DDI MILPITAS CORP.,

DDI DENVER CORP., and

DDI CLEVELAND CORP.

as U.S. Borrowers

DDI TORONTO CORP.

as the Canadian Borrower,

The Other Loan Parties Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, and

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

as Canadian Administrative Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 

CHASE BUSINESS CREDIT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I Definitions SECTION 1.01.    Defined Terms    1 SECTION
1.02.    Classification of Loans and Borrowings    34 SECTION 1.03.    Terms
Generally    34 SECTION 1.04.    Accounting Terms; GAAP    35 SECTION 1.05.   
Currency Matters    35 ARTICLE II The Credits SECTION 2.01.    Revolving
Commitments    36 SECTION 2.02.    Loans and Borrowings    36 SECTION 2.03.   
Requests for Revolving Borrowings    37 SECTION 2.04.    Protective Advances   
38 SECTION 2.05.    Swingline Loans and Overadvances    39 SECTION 2.06.   
Letters of Credit    43 SECTION 2.07.    Funding of Borrowings    47 SECTION
2.08.    Interest Elections    48 SECTION 2.09.    Termination of Commitments;
Increase in Revolving Commitments    50 SECTION 2.10.    Repayment and
Amortization of Loans; Evidence of Debt    52 SECTION 2.11.    Prepayment of
Loans    53 SECTION 2.12.    Fees    54 SECTION 2.13.    Interest    55 SECTION
2.14.    Alternate Rate of Interest    56

 

i



--------------------------------------------------------------------------------

SECTION 2.15.    Increased Costs    57 SECTION 2.16.    Break Funding Payments
   58 SECTION 2.17.    Taxes    59 SECTION 2.18.    Payments Generally;
Allocation of Proceeds; Sharing of Set-offs    61 SECTION 2.19.    Mitigation
Obligations; Replacement of Lenders    64 SECTION 2.20.    Defaulting Lenders   
65 SECTION 2.21.    Returned Payments    66 SECTION 2.22.    Excess Resulting
From Exchange Rate Change    66 ARTICLE III Representations and Warranties
SECTION 3.01.    Organization; Powers    67 SECTION 3.02.    Authorization;
Enforceability    67 SECTION 3.03.    Governmental Approvals; No Conflicts    67
SECTION 3.04.    Financial Condition; No Material Adverse Effect    67 SECTION
3.05.    Properties    68 SECTION 3.06.    Litigation and Environmental Matters
   68 SECTION 3.07.    Compliance with Laws and Agreements    68 SECTION 3.08.
   Investment Company Status    69 SECTION 3.09.    Taxes    69 SECTION 3.10.   
ERISA; Canadian Pension Plans    69 SECTION 3.11.    Disclosure    69 SECTION
3.12.    Material Contracts    70 SECTION 3.13.    Solvency    70 SECTION 3.14.
   Insurance    71 SECTION 3.15.    Capitalization and Subsidiaries    71

 

ii



--------------------------------------------------------------------------------

SECTION 3.16.    Security Interest in Collateral    71 SECTION 3.17.   
Employment Matters    71 SECTION 3.18.    Common Enterprise    71 ARTICLE IV
Conditions SECTION 4.01.    Effective Date    72 SECTION 4.02.    Each Credit
Event    75 ARTICLE V Affirmative Covenants SECTION 5.01.    Financial
Statements; Canadian Borrowing Base; U.S. Borrowing Base and Other Information
   76 SECTION 5.02.    Notices of Material Events    80 SECTION 5.03.   
Existence; Conduct of Business    81 SECTION 5.04.    Payment of Obligations   
81 SECTION 5.05.    Maintenance of Properties    81 SECTION 5.06.    Books and
Records; Inspection Rights    81 SECTION 5.07.    Compliance with Laws    81
SECTION 5.08.    Use of Proceeds    81 SECTION 5.09.    Insurance    82 SECTION
5.10.    Casualty and Condemnation    82 SECTION 5.11.    Appraisals; Field
Examinations    82 SECTION 5.12.    Depository Banks    83 SECTION 5.13.   
Additional Collateral; Further Assurances    83 SECTION 5.14.    Conditions
Subsequent    84 ARTICLE VI Negative Covenants

 

iii



--------------------------------------------------------------------------------

SECTION 6.01.    Indebtedness    85 SECTION 6.02.    Liens    87 SECTION 6.03.
   Fundamental Changes    89 SECTION 6.04.    Investments, Loans, Advances,
Guarantees and Acquisitions    89 SECTION 6.05.    Asset Sales    91 SECTION
6.06.    Sale and Leaseback Transactions    92 SECTION 6.07.    Swap Agreements
   92 SECTION 6.08.    Restricted Payments; Certain Payments of Indebtedness   
92 SECTION 6.09.    Transactions with Affiliates    94 SECTION 6.10.   
Restrictive Agreements    94 SECTION 6.11.    Amendment of Material Documents   
94 SECTION 6.12.    Capital Expenditures    95 SECTION 6.13.    Fixed Charge
Coverage Ratio    95 ARTICLE VII Events of Default ARTICLE VIII The
Administrative Agent and Canadian Administrative Agent ARTICLE IX Miscellaneous
SECTION 9.01.    Notices    102 SECTION 9.02.    Waivers; Amendments    103
SECTION 9.03.    Expenses; Indemnity; Damage Waiver    105 SECTION 9.04.   
Successors and Assigns    107 SECTION 9.05.    Survival    110 SECTION 9.06.   
Counterparts; Integration; Effectiveness    111 SECTION 9.07.    Severability   
111

 

iv



--------------------------------------------------------------------------------

SECTION 9.08.    Right of Setoff    111 SECTION 9.09.    Governing Law;
Jurisdiction; Consent to Service of Process    111 SECTION 9.10.    WAIVER OF
JURY TRIAL; JUDICIAL REFERENCE    112 SECTION 9.11.    Headings    113 SECTION
9.12.    Confidentiality    113 SECTION 9.13.    Several Obligations;
Nonreliance; Violation of Law    114 SECTION 9.14.    USA PATRIOT Act    114
SECTION 9.15.    Disclosure    114 SECTION 9.16.    Appointment for Perfection
   114 SECTION 9.17.    Interest Rate Limitation    115 SECTION 9.18.   
Judgment Currency Conversion    115 SECTION 9.19.    Canadian Anti-Money
Laundering Legislation    116 SECTION 9.20.    Lender Loss Sharing Agreement   
116 ARTICLE X Loan Guaranty SECTION 10.01.    Guaranty    118 SECTION 10.02.   
Guaranty of Payment    119 SECTION 10.03.    No Discharge or Diminishment of
Loan Guaranty    119 SECTION 10.04.    Defenses Waived    120 SECTION 10.05.   
Rights of Subrogation    120 SECTION 10.06.    Reinstatement; Stay of
Acceleration    120 SECTION 10.07.    Information    121 SECTION 10.08.    Taxes
   121 SECTION 10.09.    Maximum Liability    121 SECTION 10.10.    Contribution
   121

 

v



--------------------------------------------------------------------------------

SECTION 10.11.    Liability Cumulative    122 ARTICLE XI The Borrower
Representative SECTION 11.01.    Appointment; Nature of Relationship    122
SECTION 11.02.    Powers    123 SECTION 11.03.    Employment of Agents    123
SECTION 11.04.    Notices    123 SECTION 11.05.    Successor Borrower
Representative    123 SECTION 11.06.    Execution of Loan Documents; Borrowing
Base Certificate    123 SECTION 11.07.    Reporting    123

SCHEDULES:

Commitment Schedule

Schedule 3.05 — Properties

Schedule 3.06 — Disclosed Matters

Schedule 3.09 — Taxes

Schedule 3.12 — Material Contracts

Schedule 3.14 — Insurance

Schedule 3.15 — Capitalization and Subsidiaries

Schedule 5.14 — Personal Property Registrations

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.10 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Opinion of Loan Parties’ Counsel

Exhibit C — Form of Borrowing Base Certificate

Exhibit D — Form of Compliance Certificate

Exhibit E — Joinder Agreement

Exhibit F — Form of BDC Intercreditor Agreement

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 23, 2010 (as it may be amended or
modified from time to time, this “Agreement”), among DDI GLOBAL CORP., a
California corporation, DDI SALES CORP., a Delaware corporation, DDI NORTH
JACKSON CORP., an Ohio corporation, DDI MILPITAS CORP., a Delaware corporation,
DDI DENVER CORP., a Colorado corporation, and DDI CLEVELAND CORP., an Ohio
corporation, as U.S. Borrowers, DDI TORONTO CORP., an entity organized under the
laws of Ontario, as Canadian Borrower, the other Loan Parties party hereto, the
Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Account” has the meaning assigned to such term in the U.S. Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” any transaction, or any series of related transactions,
consummated on or after the date hereof, by which any Borrower or Loan Guarantor
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (ii) acquires all or
substantially all of the Equity Interests of any other Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Adjusted One Month LIBOR Rate” means, an interest rate per annum equal to the
sum of (i) 2.5% per annum plus (ii) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, individually and collectively, as the context may require, the
Administrative Agent and the Canadian Administrative Agent.

“Aggregate Borrowing Base” means the aggregate amount of the U.S. Borrowing Base
and the Canadian Borrowing Base; provided that the maximum amount of the
Canadian Borrowing Base which may be included in the Aggregate Borrowing Base is
the Canadian Sublimit.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

“AML Legislation” has the meaning assigned to such term in Section 9.19.

“Applicable Percentage” means (a) with respect to Revolving Loans, LC Exposure,
Swingline Loans, or Overadvances, the percentage of the total Revolving
Commitments equal to such Lender’s Revolving Commitment (or, if the Revolving
Commitments have terminated or expired, such Lender’s share of the total
Revolving Exposure at that time), (b) with respect to U.S. Revolving Loans, U.S.
LC Exposure, U.S. Swingline Loans, or U.S. Overadvances, a percentage of the
total U.S. Commitments equal to such U.S. Lender’s U.S. Commitment (or, if the
U.S. Commitments have terminated or expired, such U.S. Lender’s share of the
total U.S. Revolving Exposure at that time) and (c) with respect to Canadian
Revolving Loans, Canadian LC Exposure, Canadian Swingline Loans, or Canadian
Overadvances, a percentage of the total Canadian Commitments equal to such
Canadian Lender’s Canadian Commitment (or, if the Canadian Commitments have
terminated or expired, such Canadian Lender’s share of the total Canadian
Revolving Exposure at that time); provided that in the case of Section 2.20 when
a Defaulting Lender shall exist, any such Defaulting Lender’s Revolving
Commitment (or U.S. Commitment or Canadian Commitment, as applicable) shall be
disregarded in any of such calculations.

“Applicable Rate” means, for any day, with respect to: (a) any CBFR Loan, a per
annum rate equal to zero percent (0.00%); (b) any Eurodollar Revolving Loan, a
per annum rate equal to three and one quarter of one percent (3.25%); (c) any
Canadian Prime Rate Loan, a per annum rate equal to one percent (1.00%); and
(d) any CDOR Rate Loan, a per annum rate equal to three and one quarter of one
percent (3.25%).

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Revolving Commitment, and (ii) the Aggregate Borrowing Base minus (b) the
aggregate Revolving Exposure of all the Lenders.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“Available Revolving Commitment” means, at any time, the Revolving Commitment
then in effect minus the Revolving Exposure of all Revolving Lenders at such
time.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by Chase or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” or “Borrowers” means, individually or collectively, U.S. Borrowers
and Canadian Borrower.

“Borrower Representative” means DDi Global Corp., a California corporation, in
its capacity as contractual representative of the Borrowers pursuant to Article
XI.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans or CDOR Rate
Loans, as to which a single Interest Period is in effect, (b) a Swingline Loan,
(c) a Protective Advance and (d) an Overadvance.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Senior Officer of the Borrower Representative, in
substantially the form of Exhibit C or another form which is acceptable to the
Administrative Agent and the Canadian Administrative Agent in their Permitted
Discretion, setting forth the Canadian Borrowing Base and the U.S. Borrowing
Base.

 

3



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market; and
(b) when used in connection with any Canadian Dollar Loan or Canadian Letter of
Credit, the term “Business Day” shall also exclude any day in which commercial
banks in Toronto, Canada are authorized or required by law to remain closed.

Canadian Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto Branch,
in its capacity as administrative agent for the Canadian Lenders hereunder.

“Canadian Availability” means (a) the lesser of (x) the Canadian Sublimit and
(y) the sum of (i) the Canadian Borrowing Base plus (ii) solely to the extent
the total Canadian Revolving Exposure exceeds the Canadian Borrowing Base, the
U.S. Availability (if any, to the extent that it is available), minus (b) the
total Canadian Revolving Exposure.

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Loan Party or any Subsidiary of any Loan Party has any liability
with respect to any Canadian employee or former Canadian employee, but excluding
any Canadian Pension Plans.

“Canadian Borrower” means DDi Toronto Corp., an entity organized under the laws
of Ontario.

“Canadian Borrowing Base” means, at any time, the sum of (a) 85% of the Canadian
Borrower’s Eligible Accounts at such time, plus (b) the lesser of (i) 65% of the
Canadian Borrower’s Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time and (ii) the
product of 85% multiplied by the Net Orderly Liquidation Value percentage
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by the Canadian Borrower’s Eligible Inventory, valued at the
lower of cost or market value, determined on a first-in-first-out basis, at such
time, minus (c) Reserves. The maximum amount of Inventory which may be included
as part of the Canadian Borrowing Base is $2,000,000. The Administrative Agent
may, in its Permitted Discretion, reduce the advance rates set forth above,
adjust Reserves or reduce one or more of the other sub-limits used in computing
the Canadian Borrowing Base.

“Canadian Collection Account” has the meaning assigned to such term in the
Canadian Security Agreement.

“Canadian Commitment” means, with respect to each Canadian Lender, the
commitment, if any, of such Canadian Lender to make Canadian Revolving Loans and
to acquire participations in Canadian Letters of Credit, Canadian Overadvances
and Canadian Swingline Loans hereunder, expressed as an amount representing the
maximum possible aggregate amount

 

4



--------------------------------------------------------------------------------

of such Canadian Lender’s Canadian Revolving Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to
(a) Section 2.09 and (b) assignments by or to such Canadian Lender pursuant to
Section 9.04. The initial amount of each Canadian Lender’s Canadian Commitment
is set forth on the Revolving Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Canadian Lender shall have assumed its
Canadian Commitment, as applicable. The Canadian Commitment is a sub-facility of
the Revolving Commitment and is not in addition to the Revolving Commitment.

“Canadian Dollar Loan” means any Loan denominated in Canadian Dollars bearing
interest at the Canadian Prime Rate or the CDOR Rate.

“Canadian Dollars” or “Cdn $” means the lawful currency of Canada.

“Canadian LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“Canadian LC Exposure” means, at any time, the sum of the Commercial LC Exposure
and the Standby LC Exposure of the Canadian Borrower. The Canadian LC Exposure
of any Canadian Lender at any time shall be its Applicable Percentage of the
total Canadian LC Exposure at such time.

“Canadian Lender Parties” means, individually and collectively as the context
may require, the Canadian Administrative Agent, the Issuing Banks issuing
Canadian Letters of Credit and the Canadian Lenders. Each Canadian Lender shall
be a Canadian Qualified Lender.

“Canadian Lenders” means the Persons listed on the Revolving Commitment Schedule
as having a Canadian Commitment (provided that such Person or an Affiliate of
such Person also has a U.S. Commitment) and any other Person that shall acquire
a Canadian Commitment (provided that at such time such Person or an Affiliate of
such Person has, or is acquiring, a U.S. Commitment pursuant to an Assignment
and Assumption), other than any such Person that ceases to be a Canadian Lender
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Canadian Lenders” includes the Canadian Swingline Lender.

“Canadian Letter of Credit” means any Letter of Credit issued hereunder for the
purpose of providing credit support for the Canadian Borrower.

“Canadian Loan Documents” means, individually and collectively as the context
may require, the Canadian Security Agreement and all other agreements,
instruments and certificates delivered by a Canadian Loan Party, from time to
time in connection therewith, in each case as amended, restated or otherwise
modified from time to time.

“Canadian Loan Parties” means, individually and collectively as the context may
require, the Canadian Borrower and any other Person who becomes a party to a
guarantee that guarantees the payment of, or a security agreement that secures
the repayment of, the Canadian Obligations, in each case pursuant to
Section 5.13.

 

5



--------------------------------------------------------------------------------

“Canadian Loans” means, individually and collectively as the context may
require, the Canadian Revolving Loans, the Canadian Swingline Loans, the
Canadian Overadvances and the Canadian Protective Advances.

“Canadian Obligations” means all unpaid principal of and accrued and unpaid
interest on the Canadian Loans, all Canadian LC Exposure, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Canadian Loan Parties to the Canadian Lenders or to any Canadian Lender, the
Administrative Agent, the Canadian Administrative Agent, any Issuing Bank with
respect to Canadian Letters of Credit or any indemnified party arising under the
Loan Documents.

“Canadian Overadvance” has the meaning assigned to such term in Section 2.05(d).

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Loan Party or any Subsidiary of any Loan Party for its Canadian employees or
former Canadian employees, but does not include the Canada Pension Plan or the
Quebec Pension Plan as maintained by the Government of Canada or the Province of
Quebec, respectively.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Canadian Administrative Agent to be the greater of (i) the rate of interest
per annum most recently announced or established by JPMorgan Chase Bank, N.A.,
Toronto Branch as its reference rate in effect on such day for determining
interest rates for Canadian Dollar denominated commercial loans in Canada and
commonly known as “prime rate” (or its equivalent or analogous such rate), such
rate not being intended to be the lowest rate of interest charged by JPMorgan
Chase Bank, N.A., Toronto Branch and (ii) the sum of (a) the yearly interest
rate to which the one-month CDOR Rate is equivalent plus (b) one percent (1.0%).

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based on the Canadian Prime Rate.

“Canadian Protective Advance” has the meaning assigned to such term in
Section 2.04(a).

“Canadian Qualified Lender” means a financial institution that is listed on
Schedule I, II, or III of the Bank Act (Canada) or is not a foreign bank for
purposes of the Bank Act (Canada), and if such financial institution is not
resident in Canada and is not deemed to be resident in Canada for purposes of
the ITA, that financial institution deals at arm’s length with Canadian Borrower
for purposes of the ITA.

“Canadian Revolving Exposure” means, with respect to any Canadian Lender at any
time, the sum of (a) the outstanding principal amount of Canadian Revolving
Loans of such Canadian Lender at such time, plus (b) an amount equal to such
Canadian Lender’s Applicable Percentage of the aggregate principal amount of the
Canadian Swingline Loans outstanding at such time, plus (c) an amount equal to
the such Canadian Lender’s Applicable Percentage of the aggregate Canadian LC
Exposure outstanding at such time, plus (d) an amount equal to such

 

6



--------------------------------------------------------------------------------

Canadian Lender’s Applicable Percentage of the aggregate principal amount of the
Canadian Overadvances outstanding at such time.

“Canadian Revolving Loan” means a Revolving Loan made to the Canadian Borrower.

“Canadian Secured Obligations” means all Canadian Obligations, together with all
(a) Banking Services Obligations of the Canadian Loan Parties; and (b) Swap
Obligations of the Canadian Loan Parties owing to one or more Canadian Lenders
or their respective Affiliates; provided that at or prior to the time that any
transaction relating to such Swap Obligation is executed, the Canadian Lender or
Affiliate of a Canadian Lender party thereto (other than Chase) shall have
delivered written notice to the Administrative Agent that such a transaction has
been entered into and that it constitutes a Canadian Secured Obligation entitled
to the benefits of the Collateral Documents in favor of the Canadian Lender
Parties.

“Canadian Security Agreement” means, individually and collectively as the
context may require, (a) the General Security Agreement, dated as of the date
hereof, of the Canadian Borrower in favor of the Administrative Agent (for the
benefit of the Canadian Lender Parties), and (b) any other pledge, security
agreement or hypothec entered into, after the Effective Date, by any Canadian
Loan Party pursuant to the terms of this Agreement or any other Loan Document,
including Section 5.13, as the same may be amended, restated or otherwise
modified from time to time.

“Canadian Sublimit” means $10,000,000.

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder.

“Canadian Swingline Loan” has the meaning assigned to such term in
Section 2.05(b).

“Canadian U.S. Borrowing Base Utilization” means, as of any date of
determination, the result (so long as it is a positive number) of (a) the total
Canadian Revolving Exposure of all the Canadian Lenders as of such date, minus
(b) the Canadian Borrowing Base as of such date; if the result of the foregoing
is a negative number, then the Canadian U.S. Borrowing Base Utilization is zero.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of Holdings and its
Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day). Any change in the CB Floating Rate due to a
change in the Prime Rate or the Adjusted One Month LIBOR Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.

“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CB Floating Rate.

“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m. Toronto local time on such day and, if such
day is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Canadian Administrative Agent after 10:00 a.m. Toronto local
time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest) plus (b) 0.10% per annum; provided that if such
rates are not available on the Reuters Screen CDOR Page on any particular day,
then the Canadian deposit offered rate component of such rate on that day shall
be calculated as the cost of funds quoted by the Canadian Administrative Agent
to raise Canadian dollars for the applicable Interest Period as of 10:00 a.m.
Toronto local time on such day for commercial loans or other extensions of
credit to businesses of comparable credit risk; or if such day is not a Business
Day, then as quoted by the Canadian Administrative Agent on the immediately
preceding Business Day.

“CDOR Rate Loan” means a Loan denominated in Canadian Dollars the rate of
interest applicable to which is based on the CDOR Rate.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Holdings by Persons who were neither (i) nominated by the board
of directors of Holdings nor (ii) appointed by directors so nominated; or
(c) other than in a transaction expressly permitted under Section 6.05(k),
cessation of ownership (directly or indirectly) by Holdings, free and clear of
all Liens or other encumbrances, of 100% of the outstanding voting Equity
Interests of the other Loan Parties on a fully diluted basis.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or

 

8



--------------------------------------------------------------------------------

(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all personal/movable property owned, leased or
operated by a Person covered by the Collateral Documents and any and all other
personal/movable property of any Loan Party, now existing or hereafter acquired,
that may at any time be or become subject to a security interest, hypothec or
Lien in favor of the Administrative Agent, on behalf of the Lender Parties (to
secure the U.S. Secured Obligations) and the Canadian Lender Parties (to secure
the Canadian Secured Obligations), as the case may be. For clarification,
Collateral does not include any Excluded Collateral.

“Collateral Access Agreement” has the meaning assigned to such term in the U.S.
Security Agreement.

“Collateral Documents” means, individually and collectively as the context may
require, the Canadian Security Agreement, each additional security and pledge
agreement of a Canadian Loan Party entered into pursuant to Section 5.13, the
U.S. Security Agreement, each Collateral Access Agreement, each Deposit Account
Control Agreement, each Lock Box Agreement and each other document granting a
Lien upon the Collateral as security for payment of the Secured Obligations.

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to commercial Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Commercial LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total Commercial LC Exposure at such time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Disbursement Account” means any accounts of the Borrowers maintained
with the Administrative Agent as a zero balance, cash management account
pursuant to and under any agreement between a Borrower and the Administrative
Agent, as modified and amended from time to time, and through which all
disbursements of a Borrower, any Loan Party

 

9



--------------------------------------------------------------------------------

and any designated Subsidiary of a Borrower are made and settled on a daily
basis with no uninvested balance remaining overnight.

“Coretec Restructuring Charges” means integration expenses, severance expenses,
transaction expenses, facility closure expenses, remediation expenses and other
expenses, in each case, associated with the acquisition of Coretec Inc. by
Holdings.

“Covenant Trigger Period” means the period (a) commencing on the day that an
Event of Default occurs or Availability is less than $7,500,000; and
(b) continuing until, during the preceding ninety (90) consecutive days, no
Event of Default existed and Availability has been greater than $7,500,000 at
all times.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified any Borrower, the
Administrative Agent, the Issuing Banks, the Swingline Lenders or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, interim receiver, receiver and manager,
liquidator, conservator, administrator, trustee or custodian appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
U.S. Security Agreement.

 

10



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Document” has the meaning assigned to such term in the U.S. Security Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, each subsidiary of such
Person that is organized under the laws of the United States, any State of the
United States or the District of Columbia.

“Dominion Trigger Period” means the period (a) commencing on the day that an
Event of Default occurs or Availability is less than $10,000,000; and
(b) continuing until, during the preceding ninety (90) consecutive days, no
Event of Default existed and Availability has been greater than $10,000,000 at
all times.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) Coretec
Restructuring Charges incurred during the 2009 and 2010 fiscal years of Holdings
in an aggregate amount not to exceed $5,000,000, (v) any non-recurring non-cash
charges for such period, (vi) other one time non-recurring charges (other than
on account of the write down of assets) in an aggregate amount not to exceed
$1,000,000 in any fiscal year of Holdings, (vii) financing costs in connection
with the transactions contemplated by the Loan Documents in an aggregate amount
not to exceed $1,000,000, and (viii) any other non-cash charges for such period,
including, without limitation, any non-cash stock compensation expense (but
excluding, in each case, any non-cash charge in respect of an item that was
included in Net Income in a prior period), minus (b) without duplication and to
the extent included in Net Income, (i) any cash payments made during such period
in respect of non-cash charges described in clause (a)(v) taken in a prior
period and (ii) any extraordinary gains and any non-cash items of income for
such period, all calculated for Holdings and its Subsidiaries on a consolidated
basis in accordance with GAAP.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Accounts” means, at any time, the Accounts of a Borrower which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Accounts shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent (for the benefit of the Lender Parties or the
Canadian Lender Parties, as the case may be);

 

11



--------------------------------------------------------------------------------

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be), and (ii) a Permitted Encumbrance which does
not have priority over the Lien in favor of the Administrative Agent (for the
benefit of the Lender Parties or the Canadian Lender Parties, as the case may
be);

(c) with respect to which (i) the scheduled due date is more than 60 days after
the original invoice date, (ii) is unpaid more than 90 days after the date of
the original invoice therefor or more than 60 days after the original due date,
or (iii) which has been written off the books of the Borrower or otherwise
designated as uncollectible;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible hereunder;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds 20% of the aggregate amount of Eligible Accounts of all Borrowers (for
clarification, only the amount of Accounts in excess of such percentage shall be
deemed ineligible under this clause (e));

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement, the U.S. Security Agreement, or in the Canadian Security
Agreement has been breached or is not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent in its Permitted
Discretion which has been sent to the Account Debtor, (iii) represents a
progress billing, (iv) is contingent upon the Borrower’s completion of any
further performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower or if such Account was invoiced more than once;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, interim receiver, custodian,
trustee, monitor, administrator, sequestrator or liquidator of its assets,
(ii) has had possession of all or a material part of its property taken by any
receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator, (iii) filed, or had filed against it, any request or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state, provincial, territorial or federal bankruptcy laws, (iv) has admitted in
writing its

 

12



--------------------------------------------------------------------------------

inability, or is generally unable to, pay its debts as they become due,
(v) become insolvent, or (vi) ceased operation of its business;

(k) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., Canada, or any province of Canada
unless, in either case, such Account is backed by a Letter of Credit acceptable
to the Administrative Agent which is in the possession of, and is directly
drawable by, the Administrative Agent;

(m) which is owed in any currency other than U.S. or Canadian dollars;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent,
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq., the “Assignment
of Claims Act”), has been complied with to the Administrative Agent’s
satisfaction, or (iii) the federal government of Canada, unless the Financial
Administration Act (Canada), as amended, has been complied with to the
Administrative Agent’s satisfaction and any other steps necessary to perfect the
Lien of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction in its Permitted Discretion;

(o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(p) Intentionally Omitted;

(q) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(s) which is evidenced by any promissory note, chattel paper, or instrument;

(t) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction;

 

13



--------------------------------------------------------------------------------

(u) with respect to which such Borrower has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and
such Borrower created a new receivable for the unpaid portion of such Account;

(v) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state, provincial, territorial
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(w) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party;

(x) which was created on cash on delivery terms; or

(y) which the Administrative Agent determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Administrative Agent otherwise
determines, in its Permitted Discretion, is unacceptable for any reason
whatsoever.

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, such Borrower or the Borrower Representative
shall notify the Administrative Agent thereof on and at the time of submission
to the Administrative Agent of the next Borrowing Base Certificate. In
determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Borrower may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Borrower to reduce the amount of
such Account.

“Eligible Inventory” means, at any time, the Inventory of a Borrower which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be);

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be) and (ii) a Permitted Encumbrance which does
not have

 

14



--------------------------------------------------------------------------------

priority over the Lien in favor of the Administrative Agent (for the benefit of
the Lender Parties or the Canadian Lender Parties, as the case may be);

(c) which is, in the Administrative Agent’s opinion, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement, the U.S. Security Agreement, or the Canadian Security Agreement
has been breached or is not true and which does not conform to all standards
imposed by any Governmental Authority;

(e) in which any Person other than such Borrower shall (i) have any direct or
indirect ownership, interest (other than with respect to interests described in
clause (b) of the definition of Permitted Encumbrances) or title to such
Inventory or (ii) be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein;

(f) which is not raw materials;

(g) which is in transit with a common carrier from vendors and suppliers or is
not located in: (i) the U.S. with respect to Inventory owned by a U.S. Borrower;
or (ii) Canada with respect to Inventory owned by the Canadian Borrower;

(h) which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Reserve for three (3) months rent, charges, and other amounts due or
to become due with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion;

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion;

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(k) which is a discontinued product or component thereof;

(l) which is the subject of a consignment by such Borrower as consignor;

(m) which is perishable;

 

15



--------------------------------------------------------------------------------

(n) which contains or bears any intellectual property rights licensed to such
Borrower unless the Administrative Agent in its Permitted Discretion is
satisfied that it may sell or otherwise dispose of such Inventory without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

(o) which is not reflected in a current perpetual inventory report of such
Borrower;

(p) which constitutes work-in-process, finished goods, spare or replacement
parts, subassemblies, packaging and shipping material, manufacturing supplies,
samples, prototypes, displays or display items, bill-and-hold goods, goods that
are returned or marked for return, repossessed goods, defective or damaged
goods, goods held on consignment, or goods which are not of a type held for sale
in the ordinary course of business;

(q) for which reclamation rights have been asserted by the seller; or

(r) which the Administrative Agent otherwise determines, in its Permitted
Discretion, is unacceptable for any reason whatsoever.

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, such Borrower or the Borrower Representative shall
notify the Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. Notwithstanding
anything contained herein to the contrary, Eligible Inventory shall not include
any Inventory of Borrowers unless Administrative Agent has obtained a
satisfactory appraisal of such Inventory from an appraiser selected and engaged
by the Administrative Agent, and prepared on a basis satisfactory to the
Administrative Agent.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equipment” has the meaning assigned to such term in the U.S. Security
Agreement.

 

16



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (Page BOFC or such other Page as
may replace such Page for the purpose of displaying such exchange rates) on such
date or, if such date is not a Business Day, on the Business Day immediately
preceding such date of determination, or at such other rate as may have been
agreed in writing between Borrower Representative and Administrative Agent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Excluded Collateral” has the meaning assigned to such term in the U.S. Security
Agreement and the Canadian Security Agreement, as applicable.

 

17



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to any Agent, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which such recipient is located.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus prepayments and scheduled principal payments on
Indebtedness made during such period (other than the Revolving Loans), plus
expense for taxes paid in cash, plus Restricted Payments paid in cash, plus
Capital Lease Obligation payments, plus cash contributions to any Plan or any
Canadian Pension Plan, all calculated for Holdings and its Subsidiaries on a
consolidated basis.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures to (b) Fixed Charges, all
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Foreign Subsidiary” means, with respect to any Person, each subsidiary of such
Person that is not a Domestic Subsidiary of such Person.

“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America; provided, however, that with respect to any determination involving a
Canadian Loan Party on a stand alone basis, “GAAP” means generally accepted
accounting principles in Canada.

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial, or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

18



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” means DDi Corp., a Delaware corporation.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) current accounts
payable incurred in the ordinary course of business, and (ii) obligations under
any unliquidated earn-outs), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) obligations under any liquidated earn-out,
and (l) any other Off-Balance Sheet Liability. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

19



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated on
or about the date hereof, by and between Administrative Agent and Business
Development Bank of Canada.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
Holdings and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for Holdings and its Subsidiaries for such
period in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any CBFR Loan and Canadian
Prime Rate Loan (other than a Swingline Loan), the first day of each calendar
quarter and the Maturity Date, and (b) with respect to any Eurodollar Loan or
CDOR Rate Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing or a
CDOR Rate Borrowing with an Interest Period of more than three months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period and the
Maturity Date.

“Interest Period” means with respect to: (a) any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect, and (b) any CDOR Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two three or
six months thereafter, as the Borrower Representative may elect; provided, that,
in each case, (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a CDOR Rate Borrowing or a Eurodollar
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the U.S. Security
Agreement.

 

20



--------------------------------------------------------------------------------

“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Banks” shall include Chase and any such Affiliate with respect to
Letters of Credit issued by Chase or such Affiliate.

“ITA” means the Income Tax Act (Canada) and the regulations thereunder, as
amended.

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

“knowledge” means, with respect to any Loan Party, the actual knowledge after
due inquiry of any director, officer, or any member of senior management of such
Loan Party.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the U.S. LC Exposure and the
Canadian LC Exposure.

“Lender Parties” means, individually and collectively as the context may
require, the Agents, the Lenders and the Issuing Banks.

“Lenders” means, individually and collectively as the context may require, the
Canadian Lenders and the U.S. Lenders. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

21



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, individually and collectively as the context may
require, this Agreement, any promissory notes issued pursuant to this Agreement,
any Letter of Credit applications, the Collateral Documents, the Loan Guaranty,
the Intercreditor Agreement, and each additional guaranty entered into by a
Canadian Loan Party pursuant to Section 5.13, and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent, the Canadian
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent, the Canadian Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated thereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Guarantor” means (a) with respect to the U.S. Obligations, each Loan Party
(other than the Canadian Loan Parties) and any other Person that becomes a U.S.
Loan Guarantor pursuant to Section 5.13; and (b) with respect to the Canadian
Obligations, each Loan Party (other than the Canadian Borrower) and any other
Person that becomes a Loan Guarantor pursuant to Section 5.13.

“Loan Guaranty” means Article X of this Agreement and each separate Guarantee,
in form and substance satisfactory to the Administrative Agent, delivered by
each Loan Guarantor that is a Foreign Subsidiary of Holdings (which Guarantee
shall be governed by the laws of the country in which such Foreign Subsidiary is
located), as it may be amended or modified and in effect from time to time.

“Loan Parties” means, individually and collectively as the context may require,
the U.S. Loan Parties and the Canadian Loan Parties.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Lock Box Agreement” means, individually and collectively as the context may
require, each “Lock Box Agreement” referred to in the U.S. Security Agreement
and the Canadian Security Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of Holdings and its
Subsidiaries taken as a

 

22



--------------------------------------------------------------------------------

whole, (b) the ability of any Loan Party to perform any of its obligations under
the Loan Documents to which it is a party, (c) the Collateral, the
Administrative Agent’s Liens (for the benefit of the Lender Parties or the
Canadian Lender Parties, as the case may be) on the Collateral or the priority
of such Liens, or (d) the rights of or benefits available to the Administrative
Agent, the Canadian Administrative Agent, the Issuing Bank or the Lenders under
the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings and its Subsidiaries in an aggregate principal amount exceeding
$1,000,000. For purposes of determining Material Indebtedness, the “obligations”
of any Loan Party or any Subsidiary in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Loan Party or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Maturity Date” means September 23, 2013 or any earlier date on which the
Revolving Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof.

“Maximum Liability” has the meaning assigned to such term in Section 10.9.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with Holdings or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which Holdings or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by Holdings or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent,
net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty,

 

23



--------------------------------------------------------------------------------

insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments made as a result of such event to repay Indebtedness (other than
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by a Senior Officer).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means, individually and collectively as the context may require,
the U.S. Obligations and the Canadian Obligations.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery, registration, or
enforcement of, or otherwise with respect to, this Agreement.

“Overadvances” means, individually and collectively as the context may require,
the U.S. Overadvances and the Canadian Overadvances.

“Participant” has the meaning set forth in Section 9.04.

“Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Event” means (a) the whole or partial withdrawal of a Canadian Loan
Party from a Canadian Pension Plan during a plan year; or (b) the filing of a
notice of interest to terminate in whole or in part a Canadian Pension Plan or
the treatment of a Canadian Pension Plan amendment as a termination or partial
termination; or (c) the institution of proceedings by

 

24



--------------------------------------------------------------------------------

any Governmental Authority to terminate in whole or in part or have a trustee
appointed to administer a Canadian Pension Plan; or (d) any other event or
condition which might constitute grounds for the termination of, winding up or
partial termination of winding up or the appointment of trustee to administer,
any Canadian Pension Plan.

“Permitted Acquisition” means any Acquisition by any Borrower or Loan Guarantor
in a transaction that satisfies each of the following requirements: (a) such
Acquisition is not a hostile acquisition or contested by the Person to be
acquired; (b) the assets being acquired (other than a de minimis amount of
assets in relation to Borrowers’ and Loan Guarantors’ total assets), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of Borrowers or a business reasonably related
thereto; (c) both before and after giving effect to such Acquisition, each of
the representations and warranties in the Loan Documents is true and correct;
(d) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of such Acquisition; (e) as soon as
available, but not less than 30 days prior to such Acquisition, the Borrowers
have provided Administrative Agent (i) notice of such Acquisition and (ii) a
copy of all available business and financial information reasonably requested by
Administrative Agent including pro forma financial statements, statements of
cash flow, financial covenant projections, and Availability projections; (f) not
later than: (i) 15 Business Days prior to the anticipated closing date of such
Acquisition, Borrowers shall have provided the Administrative Agent with the
then current drafts of the acquisition agreement and other material documents
relative to such Acquisition, which agreement and documents must be reasonably
acceptable to Administrative Agent and (ii) 5 Business Days prior to the
anticipated closing date of such Acquisition, Borrowers shall have provided the
Administrative Agent with the final copies of the acquisition agreement and
other material documents relative to such Acquisition, which agreement and
documents must be reasonably acceptable to Administrative Agent; (g) if such
Acquisition is an acquisition of the Equity Interests of a Person, the
Acquisition is structured so that the acquired Person shall become a
wholly-owned Subsidiary of a Borrower or Loan Guarantor and, in accordance with
Section 5.13, a Loan Party pursuant to the terms of this Agreement; (h) if such
Acquisition is an acquisition of assets, the Acquisition is structured so that a
Borrower or Loan Guarantor shall acquire such assets; (i) the assets being
acquired (other than a de minimis amount of assets in relation to the assets
being acquired) are located within the United States or Canada, or the Person
whose Equity Interests are being acquired is organized in a jurisdiction located
within the United States or Canada; (j) no Indebtedness will be incurred,
assumed, or would exist with respect to Holdings or its Subsidiaries as a result
of such Acquisition, other than Debt permitted under Section 6.01 and no Liens
will be incurred, assumed, or would exist with respect to the assets of Holdings
or its Subsidiaries as a result or such Acquisition other than Permitted Liens;
(k) both before and after giving effect to any such Acquisition, Excess
Availability is greater than $12,000,000; and (l) the Fixed Charge Coverage
Ratio for the 12 months most recently ended for which financial information is
available (calculated with giving effect to such proposed Acquisitions) is not
less than 1.1 to 1.00. Notwithstanding the foregoing, the requirements set forth
in clauses (k) and (l) of this definition do not need to be satisfied with
respect to an Acquisition if: (i) after giving effect to such Acquisition no
Lender has any Revolving Exposure; and (ii) the Person whose Stock or assets are
being acquired has had positive cash flow for the immediately preceding twelve
months, as determined by Administrative Agent in its Permitted Discretion. In no
event will assets acquired pursuant to a Permitted Acquisition constitute assets
eligible for inclusion in the Borrowing Base prior to

 

25



--------------------------------------------------------------------------------

completion of a field examination and other due diligence acceptable to
Administrative Agent in its Permitted Discretion.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or Canada (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of such government), in each case maturing within one year from the
date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

26



--------------------------------------------------------------------------------

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or Canada or any State or province thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, and
(ii) are rated A by S&P and A by Moody’s.

“Permitted Lien” means any Lien permitted under Section 6.02.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto and related Minister’s Orders, provided that if perfection
or the effect of perfection or non-perfection or the priority of any Lien
created hereunder or under any other Loan Document on the Collateral is governed
by the personal property security legislation or other applicable legislation
with respect to personal property security in effect in a jurisdiction in Canada
other than the Province of Ontario, “PPSA” means the Personal Property Security
Act or such other applicable legislation in effect from time to time in such
other jurisdiction in Canada for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any Collateral of any Loan Party, other than
dispositions described in Section 6.05(a); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Collateral of
any Loan Party; or

 

27



--------------------------------------------------------------------------------

(c) the issuance by Holdings of any Equity Interests, or the receipt by Holdings
of any capital contribution; or

(d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

“Prime Rate” means (a) for the purpose of Loans made available to the U.S.
Borrowers, the rate of interest per annum publicly announced from time to time
by Chase as its prime rate at its offices at 270 Park Avenue in New York City or
any successor executive office, and (b) for the purpose of dollar-denominated
Loans made available to the Canadian Borrower, the rate of interest per annum
publicly announced from time to time by the Canadian Administrative Agent at its
Toronto office as its U.S. base rate for dollar-denominated commercial loans;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

“Priority Payable Reserve” means reserves for amounts secured by any Liens,
choate or inchoate, which rank or are capable of ranking in priority to the
Administrative Agent’s or any other Canadian Lender Parties’ Liens and/or for
amounts which may represent costs relating to the enforcement of the
Administrative Agent’s Liens including, without limitation, in the Permitted
Discretion of the Canadian Administrative Agent, any such amounts due and not
paid for wages, vacation pay, amounts due and not paid under any legislation
relating to workers’ compensation or to employment insurance, all amounts
deducted or withheld and not paid and remitted when due under the ITA, amounts
currently or past due and not paid for realty, municipal or similar taxes (to
the extent impacting personal or moveable property) and all amounts currently or
past due and not contributed, remitted or paid to or under any Canadian Pension
Plan or under the Canada Pension Plan, the Pension Benefits Act (Ontario) or any
similar legislation.

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Protective Advance” means, individually and collectively as the context may
require, the U.S. Protective Advances and the Canadian Protective Advances.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

28



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having Aggregate Credit Exposure
and unused Revolving Commitments representing at least 51% of the sum of the
total Aggregate Credit Exposure and total unused Revolving Commitments at such
time; provided that, as long as there are only two Lenders, Required Lenders
shall mean both Lenders.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Priority Payable Reserves, Wage Earner Protection Act Reserve, Banking Services
Reserves, volatility reserves, reserves for rent at locations leased by any Loan
Party and for consignee’s, warehousemen’s and bailee’s charges, reserves for
dilution of Accounts, reserves for Inventory shrinkage, reserves for customs
charges and shipping charges related to any Inventory in transit, reserves for
Swap Obligations, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Loan
Party, or any payment (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in Holdings or any option, warrant or other right to acquire any such
Equity Interests in Holdings.

“Revolving Commitment” means, with respect to each Lender, individually and
collectively as the context may require, the U.S. Commitment and the Canadian
Commitment of such Lender. The initial aggregate amount of the Lenders’
Revolving Commitments is $25,000,000.

“Revolving Commitment Schedule” means the Schedule attached hereto identified as
such.

“Revolving Exposure” means, individually and collectively as the context may
require, the U.S. Revolving Exposure and the Canadian Revolving Exposure.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

29



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Secured Obligations” means, individually and collectively as the context may
require, the U.S. Secured Obligations and the Canadian Secured Obligations.

“Senior Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of a Borrower.

“Settlement” has the meaning assigned to such term in Section 2.05(g).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the total Standby LC Exposure at such time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subject Month” means each month ending immediately prior to or during any
Covenant Trigger Period.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or

 

30



--------------------------------------------------------------------------------

(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Subsidiary” means any direct or indirect subsidiary of a Loan Party, as
applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means, individually and collectively as the context may
require, the U.S. Swingline Lender and the Canadian Swingline Lender.

“Swingline Loan” means, individually and collectively as the context may
require, each U.S. Swingline Loan and each Canadian Swingline Loan.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, or withholdings imposed by any
Governmental Authority, including any interest, additions to tax, fines or
penalties applicable thereto.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Canadian Prime Rate, the CDOR Rate, the Adjusted
LIBO Rate, or the CB Floating Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

31



--------------------------------------------------------------------------------

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S. Availability” means, as of any date of determination, (a) the lesser of
(i) the total U.S. Commitments as of such date and (ii) the U.S. Borrowing Base
as of such date, minus (b) the sum of (i) the total U.S. Revolving Exposure of
all U.S. Lenders as of such date, and (ii) the Canadian U.S. Borrowing Base
Utilization as of such date.

“U.S. Borrower” or “U.S. Borrowers” means, individually or collectively, DDi
Global Corp., a California corporation, DDi Sales Corp., a Delaware corporation,
DDi North Jackson Corp., an Ohio corporation, DDi Milpitas Corp., a Delaware
corporation, DDi Denver Corp., a Colorado corporation and DDi Cleveland Corp.,
an Ohio corporation.

“U.S. Borrowing Base” means, at any time, the sum of (a) 85% of the U.S.
Borrowers’ Eligible Accounts at such time, plus (b) the lesser of (i) 65% of the
U.S. Borrowers’ Eligible Inventory, valued at the lower of cost or market value,
determined on a first-in-first-out basis, at such time and (ii) the product of
85% multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered by the Administrative Agent multiplied
by the U.S. Borrowers’ Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time, minus
(c) Reserves. The maximum amount of Inventory which may be included as part of
the U.S. Borrowing Base is $5,000,000. The Administrative Agent may, in its
Permitted Discretion, reduce the advance rates set forth above, adjust Reserves
or reduce one or more of the other sub-limits used in computing the U.S.
Borrowing Base.

“U.S. Collection Account” has the meaning assigned to such term in the U.S.
Security Agreement.

“U.S. Commitment” means, with respect to each U.S. Lender, the commitment, if
any, of such U.S. Lender to make U.S. Revolving Loans and to acquire
participations in U.S. Letters of Credit, U.S. Overadvances and U.S. Swingline
Loans hereunder, expressed as an amount representing the maximum possible
aggregate amount of such U.S. Lender’s U.S. Revolving Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to
(a) Section 2.09 and (b) assignments by or to such U.S. Lender pursuant to
Section 9.04. The initial amount of each U.S. Lender’s U.S. Commitment is set
forth on the Revolving Commitment Schedule, or in the Assignment and Assumption
pursuant to which such U.S. Lender shall have assumed its U.S. Commitment, as
applicable. The U.S. Commitment is a sub-facility of the Revolving Commitment
and is not in addition to the Revolving Commitment.

“U.S. LC Exposure” means, at any time, the sum of the Commercial LC Exposure and
the Standby LC Exposure of the U.S. Borrowers. The U.S. LC Exposure of any U.S.
Lender at any time shall be its Applicable Percentage of the total U.S. LC
Exposure at such time.

 

32



--------------------------------------------------------------------------------

“U.S. Lender Parties” means, individually and collectively as the context may
require, the Administrative Agent, the U.S. Lenders, and the Issuing Banks
issuing U.S. Letters of Credit.

“U.S. Lenders” means the Persons listed on the Revolving Commitment Schedule as
having a U.S. Commitment and any other Person that shall acquire a U.S.
Commitment pursuant to an Assignment and Assumption, other than any such Person
that ceases to be such a Person hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “U.S. Lenders” includes the U.S.
Swingline Lender.

“U.S. Letter of Credit” means any Letter of Credit issued hereunder for the
purpose of providing credit support for any U.S. Borrower.

“U.S. Loan Guarantor” means each Loan Party (other than the Canadian Loan
Parties) and any other Person that becomes a U.S. Loan Guarantor pursuant to
Section 5.13.

“U.S. Loan Parties” means the U.S. Borrowers, Holdings, Holdings’ Domestic
Subsidiaries, and any other Person who becomes a party to this Agreement in its
capacity as a U.S. Loan Party pursuant to a Joinder Agreement and their
successors and assigns.

“U.S. Loans” means, individually and collectively as the context may require,
the U.S. Revolving Loans, the U.S. Swingline Loans, the U.S. Overadvances, and
the U.S. Protective Advances.

“U.S. Obligations” means, with respect to the U.S. Loan Parties, all unpaid
principal of and accrued and unpaid interest on the U.S. Loans, all U.S. LC
Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the U.S. Loan Parties to the Lenders or to
any Lender, the Administrative Agent, any Issuing Bank with respect to a U.S.
Letter of Credit or any indemnified party arising under the Loan Documents.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Protective Advance” has the meaning assigned to such term in
Section 2.04(a).

“U.S. Revolving Exposure” means, with respect to any U.S. Lender at any time,
the sum of (a) the outstanding principal amount of U.S. Revolving Loans of such
U.S. Lender at such time, plus (b) an amount equal to such U.S. Lender’s
Applicable Percentage of the aggregate principal amount of the U.S. Swingline
Loans outstanding at such time, plus (c) an amount equal to the such U.S.
Lender’s Applicable Percentage of the aggregate U.S. LC Exposure outstanding at
such time, plus (d) an amount equal to such U.S. Lender’s Applicable Percentage
of the aggregate principal amount of the U.S. Overadvances outstanding at such
time.

“U.S. Revolving Loan” means a Revolving Loan made to the U.S. Borrowers.

“U.S. Secured Obligations” means all U.S. Obligations, together with all
(a) Banking Services Obligations of the U.S. Loan Parties; and (b) Swap
Obligations of the U.S.

 

33



--------------------------------------------------------------------------------

Loan Parties owing to one or more U.S. Lenders or their respective Affiliates;
provided that (i) at or prior to the time that any transaction relating to such
Swap Obligation is executed, the U.S. Lender or Affiliate of a U.S. Lender party
thereto (other than Chase) shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a U.S. Secured Obligation entitled to the benefits of the Collateral
Documents in favor of the U.S. Lender Parties.

“U.S. Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the U.S. Loan Parties and the
Administrative Agent, for the benefit of the Lender Parties and the Canadian
Lender Parties, as the case may be, and any other pledge or security agreement
entered into, after the Effective Date by any other U.S. Loan Party (as required
by this Agreement or any other Loan Document), or any other Person, as the same
may be amended, restated or otherwise modified from time to time.

“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder.

“U.S. Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

“Wage Earner Protection Act Reserve” means, on any date of determination, a
reserve established from time to time by Administrative Agent in such amount as
Administrative Agent determines reflects the amounts that may become due under
the Wage Earner Protection Program Act with respect to the employees of any Loan
Party employed in Canada which would give rise to a Lien with priority under
applicable law over the Lien of Administrative Agent.

“Weekly Reporting Trigger Period” means the period (a) commencing on the day
that Availability is less than $10,000,000 while any Revolving Loans are
outstanding or an Event of Default occurs; and (b) continuing until, during the
preceding ninety (90) consecutive days, no Event of Default existed and
Availability has been greater than $10,000,000 at all times.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such

 

34



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (a) “personal property” shall be deemed
to include “movable property”, (b) “real property” shall be deemed to include
“immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (h) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (i) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (j) an “agent” shall
be deemed to include a “mandatary”.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

SECTION 1.05. Currency Matters. Principal, interest, reimbursement obligations,
fees, and all other amounts payable under this Agreement and the other Loan
Documents to Agents and the Lenders shall be payable in the currency in which
such Obligations are denominated. Unless stated otherwise, all calculations,
comparisons, measurements or determinations under this Agreement shall be made
in dollars. For the purpose of such calculations, comparisons, measurements or
determinations, amounts or proceeds denominated in other currencies shall be
converted to the Equivalent Amount of dollars on the date of calculation,
comparison, measurement or determination. In particular, without limitation, for

 

35



--------------------------------------------------------------------------------

purposes of valuations or computations under Article II, Article III, Article V,
Article VI and Article VII and calculating Availability, the Canadian Borrowing
Base, the U.S. Borrowing Base, eligibility criteria including Eligible Accounts,
Eligible Inventory, Revolving Commitments or Revolving Exposure, unless
expressly provided otherwise, where a reference is made to a dollar amount, the
amount is to be considered as the amount in dollars and, therefore, each other
currency shall be converted into the Equivalent Amount thereof in dollars.

ARTICLE II

The Credits

SECTION 2.01. Revolving Commitments. Subject to the terms and conditions set
forth herein, (a) each U.S. Lender agrees to make U.S. Revolving Loans to the
U.S. Borrowers denominated in dollars from time to time during the Availability
Period, and (b) each Canadian Lender agrees to make Canadian Revolving Loans to
the Canadian Borrower denominated in either dollars or Canadian Dollars from
time to time during the Availability Period, so long as, in each case after
giving effect thereto:

(i) the U.S. Revolving Exposure or Canadian Revolving Exposure of any Lender
would not exceed such Lender’s U.S. Commitment or Canadian Commitment, as the
case may be;

(ii) the total U.S. Revolving Exposure of all U.S. Lenders would not exceed
(A) the lesser of (x) the total U.S. Commitments or (y) the U.S. Borrowing Base,
minus (B) the Canadian U.S. Borrowing Base Utilization;

(iii) the total Canadian Revolving Exposure of all Canadian Lenders would not
exceed the lesser of (A) the total Canadian Commitments or (B) the sum of
(x) the Canadian Borrowing Base, plus (B) the U.S. Availability; and

(iv) the total Revolving Exposures of all Lenders would not exceed the lesser of
(A) the total Revolving Commitments or (B) the Aggregate Borrowing Base;

subject to the Administrative Agent’s or Canadian Administrative Agent’s
authority, as applicable, in their sole discretion, to make Protective Advances
and Overadvances pursuant to the terms of Section 2.04 and 2.05. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. Any Protective Advance, any Overadvance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04 and 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing denominated in Canadian
Dollars shall be comprised entirely of Canadian Prime Rate Loans or CDOR Rate
Loans and each Revolving Borrowing denominated in dollars shall be comprised
entirely of CBFR Loans or Eurodollar Loans, in each case, as the Borrower
Representative may request in

 

36



--------------------------------------------------------------------------------

accordance herewith, provided that all Borrowings made on the Effective Date
must be made as Canadian Prime Rate Borrowings or CBFR Borrowings but may be
converted into CDOR Rate Borrowings or Eurodollar Borrowings, as applicable, in
accordance with Section 2.08. Each Swingline Loan shall be a Canadian Prime Rate
Loan or an CBFR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $250,000 and not less than $1,000,000. At the commencement of each
Interest Period for any CDOR Rate Revolving Borrowing, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $1,000,000. CBFR Revolving Borrowings and Canadian Prime Rate Revolving
Borrowings may be in any amount. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of: (i) 6 Eurodollar Borrowings outstanding; and (ii) 6 CDOR
Rate Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, neither the Borrower
Representative nor any Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent or
the Canadian Administrative Agent, as applicable, of such request either in
writing (delivered by hand or facsimile) in a form approved by the
Administrative Agent or the Canadian Administrative Agent, as applicable, and
signed by the Borrower Representative or by telephone (a) in the case of a
Eurodollar Borrowing, not later than 10:00 a.m., California time, three Business
Days before the date of the proposed Borrowing, (b) in the case of a CDOR Rate
Borrowing, not later than 9:00 a.m., California time, three Business Days before
the date of the proposed Borrowing, (c) in the case of a CBFR Borrowing, not
later than 10:00 a.m., California time, on the date of the proposed Borrowing,
or (d) in the case of a Canadian Prime Rate Borrowing, not later than 9:00 a.m.,
California time, on the date of the proposed Borrowing; provided that any such
notice of a CBFR Revolving Borrowing or a Canadian Prime Rate Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 9:00 a.m., California time, on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent or the Canadian Administrative Agent, as applicable, of a
written Borrowing Request in a form reasonably approved by the Administrative
Agent or the Canadian Administrative Agent, as applicable, and signed by the
Borrower Representative. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.01:

(i) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

 

37



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a CBFR Borrowing, a Eurodollar Borrowing,
a Canadian Prime Rate Borrowing, or a CDOR Rate Borrowing; and

(iv) in the case of a Eurodollar Borrowing or a CDOR Rate Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (a) a CBFR Borrowing in the case of a
Revolving Borrowing requested in dollars, and (b) a Canadian Prime Rate
Borrowing in the case of a Revolving Borrowing requested in Canadian Dollars. If
no Interest Period is specified with respect to any requested Eurodollar
Revolving Borrowing or CDOR Rate Revolving Borrowing, then the applicable
Borrower(s) shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent or the Canadian Administrative Agent, as
applicable, shall advise each applicable Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent and the Canadian Administrative Agent, as
applicable, is authorized by the Borrowers and the Lenders, from time to time in
the Administrative Agent’s or the Canadian Administrative Agent’s, as the case
may be, sole discretion (but, in either case, shall have absolutely no
obligation to), to make (i) in the case of the Administrative Agent, Loans to
the U.S. Borrowers in dollars, on behalf of the U.S. Lenders (each such Loan, a
“U.S. Protective Advance”), or (ii) in the case of the Canadian Administrative
Agent, Loans to the Canadian Borrower in Canadian Dollars or dollars, on behalf
of the Canadian Lenders (each such Loan, a “Canadian Protective Advance”), which
the Administrative Agent or Canadian Administrative Agent, as applicable, in its
Permitted Discretion, deems necessary or desirable (A) to preserve or protect
the Collateral, or any portion thereof, (B) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (C) to
pay any other amount chargeable to or required to be paid by the applicable
Borrower pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents; provided that,
the aggregate amount of Protective Advances outstanding at any time shall not
exceed an amount equal to 15% of the total Revolving Commitments; provided
further that, (1) the aggregate amount of outstanding U.S. Protective Advances
in favor of the U.S. Borrowers plus the aggregate U.S. Revolving Exposure shall
not exceed the aggregate U.S. Commitments, (2) the aggregate amount of
outstanding Canadian Protective Advances in favor of the Canadian Borrower plus
the aggregate Canadian Revolving Exposure shall not exceed the aggregate
Canadian Commitments, and (3) the aggregate amount of all outstanding Protective
Advances plus the sum of the aggregate Revolving Exposures of all the Lenders
shall not exceed the aggregate Revolving Commitments. Protective Advances may be
made even if the conditions precedent set forth in Section 4.02 have not been
satisfied. The (i) U.S. Protective Advances shall be secured by the Liens in
favor of the Administrative Agent (for the benefit of the U.S. Lender Parties)
in and to the Collateral of the U.S. Loan Parties; and (ii) Canadian Protective

 

38



--------------------------------------------------------------------------------

Advances shall be secured by the Liens in favor of the Administrative Agent (for
the benefit of the Canadian Lender Parties) in and to the Collateral of the Loan
Parties. All U.S. Protective Advances shall constitute U.S. Obligations and all
Canadian Protective Advances shall constitute Canadian Obligations. All U.S.
Protective Advances and Canadian Protective Advances denominated in dollars
shall be CBFR Borrowings, and all Canadian Protective Advances denominated in
Canadian Dollars shall be Canadian Prime Rate Borrowings. The Administrative
Agent’s or Canadian Administrative Agent’s, as the case may be, authorization to
make Protective Advances may be revoked at any time by the Required Lenders. Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s or the Canadian Administrative Agent’s (as
applicable) receipt thereof. At any time that there is sufficient: (I) U.S.
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the U.S. Lenders to make a U.S.
Revolving Loan to repay a U.S. Protective Advance; and (II) Canadian
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Canadian Administrative Agent may request the Canadian Lenders to
make a Canadian Revolving Loan, in the currency in which the applicable Canadian
Protective Advance was denominated, to repay a Canadian Protective Advance. At
any other time the Administrative Agent or Canadian Administrative Agent (as
applicable) may require the Lenders to fund, in the currency in which the
applicable Protective Advance was denominated, their risk participations
described in Section 2.04(b).

(b) Upon the making of a U.S. Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each U.S. Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such U.S. Protective
Advance in proportion to its Applicable Percentage. Upon the making of a
Canadian Protective Advance by the Canadian Administrative Agent (whether before
or after the occurrence of a Default), each Canadian Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Canadian Administrative Agent without recourse or
warranty, an undivided interest and participation in such Canadian Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent or the Canadian
Administrative Agent, as applicable, shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent or the
Canadian Administrative Agent, as applicable, in respect of such Protective
Advance.

SECTION 2.05. Swingline Loans and Overadvances. (a) The Administrative Agent,
the U.S. Swingline Lender and the U.S. Lenders agree that in order to facilitate
the administration of this Agreement and the other Loan Documents, promptly
after the Borrower Representative requests a CBFR Borrowing on behalf of any
U.S. Borrower, the U.S. Swingline Lender may elect to have the terms of this
Section 2.05(a) apply to such Borrowing Request by advancing, on behalf of the
U.S. Lenders and in the amount requested, same day funds to the U.S. Borrowers,
on the applicable Borrowing date to the Funding Account(s) of U.S. Borrowers
(each such Loan made solely by the U.S. Swingline Lender pursuant to this
Section 2.05(a) is referred to in this Agreement as a “U.S. Swingline Loan”),
with settlement among them as to the U.S. Swingline Loans to take place on a
periodic basis as set forth in Section

 

39



--------------------------------------------------------------------------------

2.05(g). Each U.S. Swingline Loan shall be subject to all the terms and
conditions applicable to other CBFR Loans funded by the U.S. Lenders, except
that all payments thereon shall be payable to the U.S. Swingline Lender solely
for its own account. In addition, the U.S. Borrowers hereby authorize the U.S.
Swingline Lender to, and the U.S. Swingline Lender shall, subject to the terms
and conditions set forth herein (but without any further written notice
required), not later than 11:00 a.m., California time, on each Business Day,
make available to the U.S. Borrowers by means of a credit to the Funding
Account(s) of U.S. Borrowers, the proceeds of a U.S. Swingline Loan to the
extent necessary to pay items to be drawn on any Controlled Disbursement Account
of any U.S. Borrower that day (as determined based on notice from the
Administrative Agent). The aggregate amount of U.S. Swingline Loans outstanding
at any time shall not exceed an amount equal to 10% of the total U.S.
Commitments. The U.S. Swingline Lender shall not make any U.S. Swingline Loan
if the requested U.S. Swingline Loan exceeds U.S. Availability. All U.S.
Swingline Loans shall be CBFR Borrowings.

(b) The Canadian Administrative Agent, the Canadian Swingline Lender and the
Canadian Lenders agree that in order to facilitate the administration of this
Agreement and the other Loan Documents, promptly after the Borrower
Representative requests a CBFR Borrowing or a Canadian Prime Rate Borrowing on
behalf of the Canadian Borrower, the Canadian Swingline Lender may elect to have
the terms of this Section 2.05(b) apply to such Borrowing Request by advancing,
on behalf of the Canadian Lenders and in the amount requested, same day funds to
the Canadian Borrower, on the applicable Borrowing date to the Funding
Account(s) of Canadian Borrower (each such Loan made solely by the Canadian
Swingline Lender pursuant to this Section 2.05(b) is referred to in this
Agreement as a “Canadian Swingline Loan”), with settlement among them as to the
Canadian Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(g). Each Canadian Swingline Loan shall be subject to all the terms
and conditions applicable to other CBFR Loans or Canadian Prime Rate Loans, as
applicable, funded by the Canadian Lenders, except that all payments thereon
shall be payable to the Canadian Swingline Lender solely for its own account. In
addition, the Canadian Borrower hereby authorizes the Canadian Swingline Lender
to, and the Canadian Swingline Lender shall, subject to the terms and conditions
set forth herein (but without any further written notice required), not later
than 11:00 a.m., California time, on each Business Day, make available to the
Canadian Borrower by means of a credit to the Funding Account(s) of Canadian
Borrower, the proceeds of a Canadian Swingline Loan to the extent necessary to
pay items to be drawn on any Controlled Disbursement Account of Canadian
Borrower that day (as determined based on notice from the Canadian
Administrative Agent). The aggregate amount of Canadian Swingline Loans
outstanding at any time shall not exceed an amount equal to 10% of the total
Canadian Commitments. The Canadian Swingline Lender shall not make any Canadian
Swingline Loan if the requested Canadian Swingline Loan exceeds Canadian
Availability. All Canadian Swingline Loans shall be CBFR Borrowings or Canadian
Prime Rate Borrowings.

(c) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make U.S. Revolving Loans to the
U.S. Borrowers, on behalf of the U.S. Lenders, in amounts that exceed U.S.
Availability (any such excess U.S. Revolving Loans are herein referred to
collectively as “U.S. Overadvances”); provided that, no U.S. Overadvance shall
result in a Default due to U.S. Borrowers’ failure to comply with Section 2.01
for so long as such U.S. Overadvance remains outstanding in accordance with the
terms of this

 

40



--------------------------------------------------------------------------------

paragraph, but solely with respect to the amount of such U.S. Overadvance. In
addition, U.S. Overadvances may be made even if the condition precedent set
forth in Section 4.02(c) has not been satisfied. All U.S. Overadvances shall
constitute CBFR Borrowings. The authority of the Administrative Agent to make
U.S. Overadvances is limited to an aggregate amount not to exceed an amount
equal to 10% of the total U.S. Commitments at any time, no U.S. Overadvance may
remain outstanding for more than thirty days, no U.S. Overadvance shall cause
any U.S. Lender’s U.S. Revolving Exposure to exceed its U.S. Commitment, and no
U.S. Overadvance shall cause the aggregate Revolving Exposures of all the
Lenders to exceed the aggregate Revolving Commitments; provided that, the
Required Lenders may at any time revoke the Administrative Agent’s authorization
to make U.S. Overadvances. Any such revocation must be in writing and shall
become effective prospectively upon the Administrative Agent’s receipt thereof.

(d) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Canadian Administrative Agent may in
its sole discretion (but with absolutely no obligation), make Canadian Revolving
Loans to the Canadian Borrower, on behalf of the Canadian Lenders, in amounts
that exceed Canadian Availability (any such excess Canadian Revolving Loans are
herein referred to collectively as “Canadian Overadvances”); provided that, no
Canadian Overadvance shall result in a Default due to Canadian Borrower’s
failure to comply with Section 2.01 for so long as such Canadian Overadvance
remains outstanding in accordance with the terms of this paragraph, but solely
with respect to the amount of such Canadian Overadvance. In addition, Canadian
Overadvances may be made even if the condition precedent set forth in
Section 4.02(c) has not been satisfied. All Canadian Overadvances shall
constitute CBFR Borrowings or Canadian Prime Rate Borrowings. The authority of
the Canadian Administrative Agent to make Canadian Overadvances is limited to an
aggregate amount not to exceed $1,000,000 at any time, no Canadian Overadvance
may remain outstanding for more than thirty days, no Canadian Overadvance shall
cause any Canadian Lender’s Canadian Revolving Exposure to exceed its Canadian
Commitment, and no Canadian Overadvance shall cause the aggregate Revolving
Exposures of all the Lenders to exceed the aggregate Revolving Commitments;
provided that, the Required Lenders may at any time revoke the Canadian
Administrative Agent’s authorization to make Canadian Overadvances. Any such
revocation must be in writing and shall become effective prospectively upon the
Canadian Administrative Agent’s receipt thereof.

(e) Upon the making of a U.S. Swingline Loan or a U.S. Overadvance (whether
before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such U.S. Swingline Loan or U.S.
Overadvance), each U.S. Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the U.S.
Swingline Lender or the Administrative Agent, as the case may be, without
recourse or warranty, an undivided interest and participation in such U.S.
Swingline Loan or U.S. Overadvance in proportion to its Applicable Percentage of
the U.S. Commitment. The U.S. Swingline Lender or the Administrative Agent may,
at any time, require the U.S. Lenders to fund their participations. From and
after the date, if any, on which any U.S. Lender is required to fund its
participation in any U.S. Swingline Loan or U.S. Overadvance purchased
hereunder, the Administrative Agent shall promptly distribute to such U.S.
Lender, such U.S. Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Loan.

 

41



--------------------------------------------------------------------------------

(f) Upon the making of a Canadian Swingline Loan or an Canadian Overadvance
(whether before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such Canadian Swingline Loan or
Canadian Overadvance), each Canadian Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Canadian Swingline Lender or the Canadian Administrative Agent, as the
case may be, without recourse or warranty, an undivided interest and
participation in such Canadian Swingline Loan or Canadian Overadvance in
proportion to its Applicable Percentage of the Canadian Commitment. The Canadian
Swingline Lender or the Canadian Administrative Agent may, at any time, require
the Canadian Lenders to fund their participations. From and after the date, if
any, on which any Canadian Lender is required to fund its participation in any
Canadian Swingline Loan or Canadian Overadvance purchased hereunder, the
Canadian Administrative Agent shall promptly distribute to such Canadian Lender,
such Canadian Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Canadian Administrative
Agent in respect of such Loan.

(g) Each of the Administrative Agent and the Canadian Administrative Agent, on
behalf of the U.S. Swingline Lender or the Canadian Swingline Lender, as
applicable, shall request settlement (a “Settlement”) with the U.S. Lenders or
Canadian Lenders, as applicable, on at least a weekly basis or on any more
frequent date that the Administrative Agent or Canadian Administrative Agent, as
the case may be, elects, by notifying the applicable Revolving Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 10:00 a.m.
California time on the date of such requested Settlement (the “Settlement
Date”). With respect to Settlements involving U.S. Loans, each U.S. Lender
(other than the U.S. Swingline Lender, in the case of the U.S. Swingline Loans)
shall transfer in dollars the amount of such U.S. Lender’s Applicable Percentage
of the outstanding principal amount of the applicable Loan with respect to which
Settlement is requested to the Administrative Agent, to an account of the
Administrative Agent as the Administrative Agent may designate, not later than
noon, California time, on such Settlement Date. With respect to Settlements
involving Canadian Loans, each Canadian Lender (other than the Canadian
Swingline Lender, in the case of the Canadian Swingline Loans) shall transfer,
in the currency in which the applicable Loan was denominated, the amount of such
Canadian Lender’s Applicable Percentage of the outstanding principal amount of
the applicable Loan with respect to which Settlement is requested to the
Canadian Administrative Agent, to an account of the Canadian Administrative
Agent as the Canadian Administrative Agent may designate, not later than noon,
California time, on such Settlement Date. Settlements may occur during the
existence of a Default and whether or not the applicable conditions precedent
set forth in Section 4.02 have then been satisfied. Such amounts transferred to:
(i) the Administrative Agent shall be applied against the amounts of the U.S.
Swingline Lender’s U.S. Swingline Loans and, together with U.S. Swingline
Lender’s Applicable Percentage of such U.S. Swingline Loan, shall constitute
U.S. Revolving Loans of such U.S. Lenders, respectively; and (ii) the Canadian
Administrative Agent shall be applied against the amounts of the Canadian
Swingline Lender’s Canadian Swingline Loans and, together with Canadian
Swingline Lender’s Applicable Percentage of such Canadian Swingline Loan, shall
constitute Canadian Revolving Loans of such Canadian Lenders, respectively. If
any such amount is not transferred to the Administrative Agent or the Canadian
Administrative Agent, as applicable, by any Revolving Lender on such Settlement
Date, the applicable Swingline Lender shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.07.

 

42



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit (denominated in dollars in the case of U.S.
Letters of Credit and denominated in either dollars or Canadian Dollars in the
case of Canadian Letters of Credit) for its own account or for the account of
another Borrower, in a form reasonably acceptable to the applicable Issuing
Bank, the Administrative Agent in the case of U.S. Letters of Credit, and the
Canadian Administrative Agent in the case of Canadian Letters of Credit, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent in the case of U.S.
Letters of Credit and the Canadian Administrative Agent in the case of Canadian
Letters of Credit (with a copy to the Administrative Agent) (in each case, prior
to 9:00 am, California time, at least three Business Days prior to the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, whether such Letter of Credit is
to be issued for the account of the Canadian Borrower or a U.S. Borrower, the
currency in which such Letter of Credit will be denominated (which may be in:
(x) dollars in the case of U.S. Letters of Credit and (y) dollars or Canadian
Dollars in the case of Canadian Letters of Credit), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on the applicable Issuing Bank’s standard form in connection with
any request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrowers shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure shall not exceed $10,000,000, (ii) the total U.S.
Revolving Exposure of all U.S. Lenders would not exceed (A) the lesser of
(x) the total U.S. Commitments or (y) the U.S. Borrowing Base, minus (B) the
Canadian U.S. Borrowing Base Utilization; (iii) the total Canadian Revolving
Exposure of all Canadian Lenders would not exceed the lesser of (A) the total
Canadian Commitments or (B) the sum of (x) the Canadian Borrowing Base, plus
(B) the U.S. Availability; and (iv) the total Revolving Exposures of all Lenders
would not exceed the lesser of (A) the total Revolving Commitments or (B) the
Aggregate Borrowing Base.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

 

43



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Revolving Lenders, the applicable Issuing
Bank hereby grants to each U.S. Lender, with respect to a U.S. Letter of Credit,
and each Canadian Lender, with respect to a Canadian Letter of Credit, and each
U.S. Lender and Canadian Lender, as applicable, hereby acquires from the
applicable Issuing Bank, a participation in each such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, (i) with respect to each U.S. Letter of Credit, each U.S. Lender
hereby absolutely and unconditionally agrees to pay in dollars to the
Administrative Agent, and (ii) with respect to any Canadian Letters of Credit,
each Canadian Lender hereby absolutely and unconditionally promises to pay, in
the same currency in which such Canadian Letter of Credit is issued, the
Canadian Administrative Agent, in each case for the account of the applicable
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement, made
by such Issuing Bank and not reimbursed by the applicable Borrower on the date
due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to such Borrowers for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, U.S. Commitments or Canadian Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to (i) the Administrative Agent (in the case of any U.S.
Letter of Credit) in dollars, and (ii) the Canadian Administrative Agent (in the
case of any Canadian Letter of Credit) in the same currency as the applicable LC
Disbursement, an amount equal to such LC Disbursement not later than 11:00 a.m.,
California time, on the date that such LC Disbursement is made, if the Borrower
Representative shall have received notice of such LC Disbursement prior to 9:00
a.m., California time, on such date, or, if such notice has not been received by
the Borrower Representative prior to such time on such date, then not later than
11:00 a.m., California time, on (x) the Business Day that the Borrower
Representative receives such notice, if such notice is received prior to 9:00
a.m., California time, on the day of receipt, or (y) the Business Day
immediately following the day that the Borrower Representative receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.05 that such payment
be financed with a CBFR Revolving Borrowing or U.S. Swingline Loan (in the case
of U.S. Letters of Credit), or a Canadian Prime Rate Revolving Borrowing or
Canadian Swingline Loan (in the case of Canadian Letters of Credit), in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting CBFR
Revolving Borrowing, Canadian Prime Rate Revolving Borrowing or Swingline Loan.
If the Borrowers fail to make such payment when due, the Administrative Agent or
the Canadian Administrative Agent, as applicable, shall notify each U.S. Lender
of the applicable LC Disbursement with respect to U.S. Letters of Credit and
each Canadian Lender of the applicable LC Disbursement with respect of Canadian
Letters of Credit, the payment then due from the applicable Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.

 

44



--------------------------------------------------------------------------------

Promptly following receipt of such notice with respect to any U.S. Letters of
Credit, each U.S. Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the applicable Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the U.S. Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the U.S. Lenders.
Promptly following receipt of such notice with respect to any Canadian Letters
of Credit, each Canadian Lender shall pay to the Canadian Administrative Agent
its Applicable Percentage of the payment then due from the applicable Borrower,
in the same manner as provided in Section 2.07 with respect to Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Canadian Lenders), and the Canadian Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Canadian Lenders. Promptly following receipt by the Administrative
Agent or the Canadian Administrative Agent, as the case may be, of any payment
from the Borrowers pursuant to this paragraph, the Administrative Agent and
Canadian Administrative Agent, as applicable, shall distribute such payment to
the applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the applicable Issuing Bank,
then to such Lenders and the applicable Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
CBFR Revolving Loans, Canadian Prime Rate Revolving Loans, or a Swingline Loan
as contemplated above) shall not constitute a Loan (but shall be Secured
Obligations) and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The joint and several obligations of U.S. Borrowers to
reimburse LC Disbursements and the obligation of Canadian Borrower to reimburse
LC Disbursements on account of Canadian Letters of Credit, in each case, as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Canadian Administrative Agent, the Revolving
Lenders nor any Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse the applicable Issuing Bank
from liability to the Borrowers to the extent

 

45



--------------------------------------------------------------------------------

of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by any Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent (in the case of U.S. Letters of
Credit), the Canadian Administrative Agent (in the case of Canadian Letters of
Credit) and the applicable Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse the
applicable Issuing Bank and the applicable Revolving Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to: (i) CBFR Revolving Loans in the case of LC
Disbursements made in dollars; and (ii) Canadian Prime Rate Revolving Loans in
the case of LC Disbursements made in Canadian Dollars; provided that, if the
applicable Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(f) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Revolving Lender to the extent of
such payment.

(i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the Issuing Bank to be replaced and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of an Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be

 

46



--------------------------------------------------------------------------------

issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent, the Canadian Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph,
(i) the U.S. Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the U.S.
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
U.S. LC Exposure as of such date plus accrued and unpaid interest thereon; and
(ii) the Canadian Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Canadian Lenders (the “Canadian LC Collateral Account”), an amount in cash equal
to 105% of the Canadian LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Article VII. Such deposits shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations in the
case of deposits in the LC Collateral Account, and the Canadian Secured
Obligations in the case of deposits in the Canadian LC Collateral Account. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such accounts; and (x) the U.S. Borrowers
hereby grant the Administrative Agent (for the benefit of the Lender Parties) a
security interest in the LC Collateral Account and (y) the Canadian Borrower
hereby grants the Administrative Agent (for the benefit of the Canadian Lender
Parties) a security interest in the Canadian LC Collateral Account. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the U.S. Borrowers or the Canadian Borrower,
as applicable, for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Required Lenders), be
applied, in the case of moneys in the LC Collateral Account, to satisfy other
Secured Obligations or, in the case of moneys in the Canadian LC Collateral
Account, to satisfy other Canadian Secured Obligations. If the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all such Events of Default have been cured or waived.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 11:00 a.m., California time, to the account of
the Administrative Agent or the

 

47



--------------------------------------------------------------------------------

Canadian Administrative Agent, as applicable, most recently designated by it for
such purpose by notice to the Lenders; provided that, Swingline Loans shall be
made as provided in Section 2.05. Each of the Administrative Agent and the
Canadian Administrative Agent, as applicable, will make such Loans available to
the Borrower Representative by promptly crediting the amounts so received, in
like funds, to the Funding Account(s); provided that CBFR Revolving Loans made
to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent or the Canadian
Administrative Agent, as applicable, to the applicable Issuing Bank, (ii) a U.S.
Protective Advance or a U.S. Overadvance shall be retained by the Administrative
Agent, and (iii) a Canadian Protective Advance or a Canadian Overadvance shall
be retained by the Canadian Administrative Agent. U.S. Loans and participations
in U.S. Swingline Loans and U.S. Letters of Credit will be funded by each U.S.
Lender pro rata in accordance with its Applicable Percentage of the U.S.
Commitments. Canadian Loans and participations in Canadian Swingline Loans and
Canadian Letters of Credit will be funded by each Canadian Lender pro rata in
accordance with its Applicable Percentage of the Canadian Commitments.

(b) Unless the Administrative Agent or the Canadian Administrative Agent, as
applicable, shall have received notice from a Lender prior to the proposed date
of any Borrowing that such Lender will not make available to the Administrative
Agent or the Canadian Administrative Agent, as applicable, such Lender’s share
of such Borrowing, the Administrative Agent or the Canadian Administrative
Agent, as applicable, may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent or the
Canadian Administrative Agent, as applicable, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent or the Canadian
Administrative Agent, as applicable, forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent or the Canadian Administrative Agent, as
applicable, at (i) in the case of such Lender, the greater of either the Federal
Funds Effective Rate (in the case of dollar denominated amounts) or the Canadian
Administrative Agent’s cost of funds (in the case of Canadian Dollar denominated
amounts) and a rate determined by the Administrative Agent or the Canadian
Administrative Agent, as applicable, in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrowers, the interest
rate applicable to CBFR Loans (in the case of dollar denominated amounts), or
Canadian Prime Rate Loans (in the case of Canadian Dollar denominated amounts).
If such Lender pays such amount to the Administrative Agent or the Canadian
Administrative Agent, as applicable, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing or a CDOR Rate Revolving Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request. Thereafter,
the Borrower Representative may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Revolving
Borrowing or a CDOR Rate Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower Representative may elect

 

48



--------------------------------------------------------------------------------

different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing, provided that a Borrowing in
one currency may only be converted to another Type of Borrowing denominated in
the same currency as the Borrowing to be so converted. This Section shall not
apply to Swingline Borrowings, Overadvances or Protective Advances, which may
not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the (i) Administrative Agent, with respect to each U.S. Revolving
Loan, and (ii) the Canadian Administrative Agent (with a copy to the
Administrative Agent) with respect to any Canadian Revolving Loan, of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrowers were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent or the Canadian Administrative Agent (with a copy to the
Administrative Agent), as applicable, of a written Interest Election Request in
a form approved by the Administrative Agent or the Canadian Administrative
Agent, as applicable, and signed by the Borrower Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing, if in Canadian Dollars, is to be a
Canadian Prime Rate Borrowing or a CDOR Rate Borrowing, or, if in dollars is to
be an CBFR Borrowing or a Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing or a CDOR Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing or a CDOR
Rate Borrowing but does not specify an Interest Period, then the Borrowers shall
be deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request by (i) the
Administrative Agent, the Administrative Agent shall advise each U.S. Lender of
the details thereof and of such U.S. Lender’s portion of each resulting
Borrowing, and (ii) the Canadian

 

49



--------------------------------------------------------------------------------

Administrative Agent, the Canadian Administrative Agent shall advise each
Canadian Lender of the details thereof and of such Canadian Lender’s portion of
each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a CBFR Borrowing. Notwithstanding any contrary provision hereof, if a Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower Representative, then, so long as
a Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to a CBFR Borrowing at the end of the Interest
Period applicable thereto.

(f) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a CDOR Rate Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Canadian Prime Rate Borrowing. Notwithstanding any contrary provision hereof,
if a Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as a Default is continuing (i) no outstanding Borrowing may be converted
to or continued as a CDOR Rate Borrowing and (ii) unless repaid, each CDOR Rate
Borrowing shall be converted to a Canadian Prime Rate Borrowing of the same
class at the end of the Interest Period applicable thereto.

SECTION 2.09. Termination of Commitments; Increase in Revolving Commitments.
(a) Unless previously terminated, all Revolving Commitments shall terminate on
the Maturity Date. For clarification, all U.S. Commitments and Canadian
Commitments, as sub-facilities of the Revolving Commitments, shall terminate
upon the termination of the Revolving Commitments.

(b) The Borrowers may at any time terminate the Revolving Commitments upon
(i) the payment in full in cash of all outstanding U.S. Loans, in the case of
the U.S. Commitment, and Canadian Loans, in the case of the Canadian Commitment,
together with accrued and unpaid interest thereon and on any U.S. Letters of
Credit, in the case of the U.S. Commitment, and Canadian Letters of Credit, in
the case of the Canadian Commitment, as applicable, (ii) the cancellation and
return of all outstanding U.S. Letters of Credit, in the case of the U.S.
Commitment, and Canadian Letters of Credit, in the case of the Canadian
Commitment (or alternatively, (A) with respect to each such U.S. Letter of
Credit, the deposit in the LC Collateral Account of cash equal to 105% of the
U.S. LC Exposure or with respect to each such Canadian Letter of Credit, the
deposit in the Canadian LC Collateral Account of cash equal to 105% Canadian LC
Exposure, as applicable, as of such date in accordance with Section 2.06(j), or
(B) with the consent of the Administrative Agent and the Canadian Administrative
Agent, as applicable, and each applicable Issuing Bank, a back-up standby letter
of credit equal to 105% of the U.S. LC Exposure or Canadian LC Exposure, as
applicable, as of such date), (iii) the payment in full in cash of the accrued
and unpaid fees, and (iv) the payment in full in cash of all reimbursable
expenses and other U.S. Obligations or Canadian Obligations, as applicable,
together with accrued and unpaid interest thereon. For clarification, all U.S.
Commitments and

 

50



--------------------------------------------------------------------------------

Canadian Commitments, as sub-facilities of the Revolving Commitments, shall
terminate upon the termination of the Revolving Commitments.

(c) The Borrower Representative shall notify the Administrative Agent and the
Canadian Administrative Agent of any election to terminate the Revolving
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
advise the U.S. Lenders or the Canadian Lenders, as applicable, of the contents
thereof. Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by the Borrower Representative may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower Representative (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination of the Commitments shall be
permanent.

(d) The Borrowers shall have the right to increase the Revolving Commitment by
obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution provided that (i) any such request for an
increase shall be in a minimum amount of $5,000,000, (ii) the Borrower
Representative, on behalf of the Borrowers, may make a maximum of 3 such
requests, (iii) the Administrative Agent has approved the identity of any such
new Lender, such approval not to be unreasonably withheld or delayed, (iv) any
such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, (v) the aggregate amount of all such increases shall not exceed
$15,000,000, and (vi) the procedure described in Section 2.09(e) have been
satisfied. Administrative Agent may, in consultation with the Borrower
Representative, allocate the additional Revolving Commitments between U.S.
Commitments and Canadian Commitments.

(e) Any amendment hereto for such an increase or addition shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrowers and
the Lender(s) being added or increasing their Revolving Commitment, subject only
to the approval of all Lenders if any such increase would cause the Revolving
Commitment to exceed $40,000,000. As a condition precedent to such an increase,
Borrower Representative shall deliver to the Administrative Agent a certificate
of each Loan Party (in sufficient copies for each Lender) signed by an
authorized officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (B) no Default exists.

(f) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Revolving Commitment Schedule to reflect such increase and shall distribute such
revised Revolving

 

51



--------------------------------------------------------------------------------

Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Revolving Commitment Schedule shall replace the old Revolving Commitment
Schedule and become part of this Agreement. On the Business Day following any
such increase, all outstanding CBFR Loans and Canadian Prime Rate Loans shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders’ respective revised Applicable Percentages. Eurodollar Loans
and CDOR Rate Loans shall not be reallocated among the Lenders prior to the
expiration of the applicable Interest Period in effect at the time of any such
increase.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) (i) The
U.S. Borrowers hereby unconditionally promise to pay (A) to the Administrative
Agent for the account of each U.S. Lender the then unpaid principal amount of
each U.S. Revolving Loan on the Maturity Date, (B) to the Administrative Agent
the then unpaid amount of each U.S. Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent and (C) to the
Administrative Agent the then unpaid principal amount of each U.S. Overadvance
on the earliest of the Maturity Date, the 30th day after such U.S. Overadvance
is made, and demand by the Administrative Agent; and (ii) the Canadian Borrower
hereby unconditionally promise to pay (A) to the Canadian Administrative Agent
for the account of each Canadian Lender the then unpaid principal amount of each
Canadian Revolving Loan on the Maturity Date, (B) to the Canadian Administrative
Agent the then unpaid amount of each Canadian Protective Advance on the earlier
of the Maturity Date and demand by the Canadian Administrative Agent and (C) to
the Canadian Administrative Agent the then unpaid principal amount of each
Canadian Overadvance on the earliest of the Maturity Date, the 30th day after
such Canadian Overadvance is made, and demand by the Canadian Administrative
Agent.

(b) On each Business Day during any Dominion Trigger Period, (i) the
Administrative Agent shall apply all funds credited to each U.S. Collection
Account on such Business Day or the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available)
first to prepay any U.S. Protective Advances and U.S. Overadvances that may be
outstanding, pro rata, second to prepay the U.S. Revolving Loans (including U.S.
Swingline Loans) and to cash collateralize outstanding U.S. LC Exposure; and
(ii) the Canadian Administrative Agent shall apply all funds credited to each
Canadian Collection Account on such Business Day or the immediately preceding
Business Day (at the discretion of the Canadian Administrative Agent, whether or
not immediately available) first to prepay any Canadian Protective Advances and
Canadian Overadvances that may be outstanding, pro rata, and second to prepay
the Canadian Revolving Loans (including Canadian Swingline Loans) and to cash
collateralize outstanding Canadian LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) (i) The Administrative Agent shall maintain accounts in which it shall
record (A) the amount of each U.S. Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (B) the amount of any
principal or interest due and payable or to become due and payable from the U.S.
Borrowers to each U.S. Lender hereunder and (C) the

 

52



--------------------------------------------------------------------------------

amount of any sum received by the Administrative Agent hereunder for the account
of the U.S. Lenders and each U.S. Lender’s share thereof; and (ii) the Canadian
Administrative Agent shall maintain accounts in which it shall record (A) the
amount of each Canadian Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (B) the amount of any principal or interest
due and payable or to become due and payable from the Canadian Borrower to each
Canadian Lender hereunder and (C) the amount of any sum received by the Canadian
Administrative Agent hereunder for the account of the Canadian Lenders and each
Canadian Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein subject to manifest error; provided that the
failure of any Lender the Administrative Agent, or the Canadian Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time, without premium or penalty other than any break
funding payments required in accordance with Section 2.16, to prepay any
Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (f) of this Section.

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that (i) the total Revolving Exposure of all the Lenders exceeds
the lesser of (x) the total Revolving Commitments or (y) the Aggregate Borrowing
Base, (ii) the total U.S. Revolving Exposure of all the U.S. Lenders exceeds
(A) the lesser of (x) the total U.S. Commitments or (y) the U.S. Borrowing Base
minus (B) the Canadian U.S. Borrowing Base Utilization or (iii) the total
Canadian Revolving Exposure of all the Canadian Lenders exceeds the lesser of
(A) the total Canadian Commitments or (B) the sum of (x) the Canadian Borrowing
Base plus (y) the U.S. Availability, the Borrowers shall promptly prepay (or in
the case of the LC Exposure, cash collateralize) the Revolving Loans, LC
Exposure and/or Swingline Loans in an aggregate amount equal to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party in respect of any Prepayment Event during any
Dominion Trigger Period, the Borrowers shall, immediately after such Net
Proceeds are received by any Loan Party, prepay the Obligations as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds
(without any reduction in the Revolving Commitments).

 

53



--------------------------------------------------------------------------------

(d) All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swing Line Loans)
without a corresponding reduction in the Revolving Commitment and to cash
collateralize outstanding LC Exposure (in an amount up to 105% of the
outstanding LC Exposure). If the precise amount of insurance or condemnation
proceeds allocable to Inventory as compared to Equipment and real property is
not otherwise determined, the allocation and application of those proceeds shall
be determined by the Administrative Agent, in its Permitted Discretion.
Notwithstanding the foregoing, any such application of proceeds from the
Collateral securing solely the Canadian Obligations shall be made solely in
respect of the Canadian Obligations.

(e) The Borrower Representative shall notify the Administrative Agent and the
Canadian Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the applicable Swingline Lender) by telephone (confirmed by facsimile) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar Revolving
Borrowing or a CDOR Rate Revolving Borrowing, not later than 10:00 a.m.,
California time, three Business Days before the date of prepayment, or (ii) in
the case of prepayment of a CBFR Revolving Borrowing or a Canadian Prime Rate
Revolving Borrowing, not later than 10:00 a.m., California time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at 0.50% per
annum on the average daily amount of the Available Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which the Lenders’ Revolving Commitments terminate. Accrued
commitment fees shall be payable in arrears on the first day of each January,
April, July and October and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.

(b) The (i) U.S. Borrowers agree to pay to the Administrative Agent for the
account of each U.S. Lender a participation fee with respect to its
participations in U.S. Letters of Credit and (ii) Canadian Borrower agrees to
pay to the Canadian Administrative Agent for the account of each Canadian Lender
a participation fee with respect to its participations in Canadian Letters of
Credit, which, in each case, shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s

 

54



--------------------------------------------------------------------------------

applicable LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure. In addition, each Borrower agrees to pay to the
applicable Issuing Bank with respect to each Letter of Credit issued for the
account of such Borrower by such Issuing Bank a fronting fee, which shall accrue
at the rate of 0.25% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the applicable Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each calendar quarter shall be payable on the first day of each January,
April, July and October following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed.

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrowers and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent or the Canadian Administrative
Agent, as applicable, (or to the applicable Issuing Bank in the case of fees
payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each CBFR Borrowing shall bear
interest at the CB Floating Rate plus the Applicable Rate for such Type of Loan.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for such Type of Loan.

(c) The Loans comprising each Canadian Prime Rate Borrowing shall bear interest
at the Canadian Prime Rate plus the Applicable Rate for such Type of Loan.

(d) The Loans comprising each CDOR Rate Borrowing shall bear interest at the
CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for such Type of Loan.

(e) Each Protective Advance and each Overadvance shall bear interest at the
Canadian Prime Rate, if denominated in Canadian Dollars, or at the CB Floating
Rate, if

 

55



--------------------------------------------------------------------------------

denominated in dollars, plus the Applicable Rate for corresponding Revolving
Loans plus 2% per annum.

(f) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% above the rate applicable to such fee or other
obligation, if any, as provided hereunder.

(g) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (f) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a CBFR Revolving Loan or a Canadian Prime
Rate Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan or CDOR Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(h) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the CB Floating Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed. The applicable
CB Floating Rate, Canadian Prime Rate, CDOR Rate, Adjusted LIBO Rate or LIBO
Rate shall be determined by the Administrative Agent or the Canadian
Administrative Agent, as applicable, and such determination shall be conclusive
absent manifest error.

(i) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

 

56



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (A) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (B) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as a
CBFR Borrowing.

(b) If prior to the commencement of any Interest Period for a CDOR Rate
Borrowing:

(i) the Canadian Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the CDOR Rate for such Interest Period; or

(ii) the Canadian Administrative Agent is advised by the Required Lenders that
the CDOR Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;

then the Canadian Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Canadian Administrative Agent notifies the
Borrower Representative and the Lenders that the circumstances giving rise to
such notice no longer exist, (A) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a CDOR Rate
Borrowing shall be ineffective, and (B) if any Borrowing Request requests a CDOR
Borrowing, such Borrowing shall be made as a Canadian Prime Rate Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or CDOR Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or CDOR Rate Loan (or of
maintaining its obligation to make

 

57



--------------------------------------------------------------------------------

any such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by a Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or CDOR Rate Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan or CDOR Rate Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.09(c) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan or CDOR Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the

 

58



--------------------------------------------------------------------------------

Borrower Representative pursuant to Section 2.19, then, in any such event, the
U.S. Borrowers shall compensate each U.S. Lender and the Canadian Borrower shall
compensate each Canadian Lender, as applicable, for the actual loss, cost and
expense incurred by such Lender that is attributable to such event. In the case
of a Eurodollar Loan or CDOR Rate Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate or
the CDOR Rate that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period to such Eurodollar Loan from other banks in the eurodollar market, or for
Canadian Dollar deposits of a comparable amount and period to such CDOR Rate
Loan from other banks in the Canadian bankers’ acceptance market. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowers hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrowers shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Canadian Administrative
Agent, Lenders or Issuing Banks (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrowers shall make such deductions and (iii) the Borrowers shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, whether or not such
Taxes were properly asserted by such Governmental Authority.

(c) The Borrowers shall jointly and severally indemnify the Administrative
Agent, the Canadian Administrative Agent, each Lender and each Issuing Bank,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent, the Canadian
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrowers hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender or a Issuing Bank, or by the Administrative
Agent or the Canadian

 

59



--------------------------------------------------------------------------------

Administrative Agent on its own behalf or on behalf of a Lender or a Issuing
Bank, shall be conclusive absent manifest error.

(d) Each Lender and each Issuing Bank shall indemnify the Borrowers, the
Administrative Agent and the Canadian Administrative Agent, within 10 days after
written demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and reasonable expenses
(including the fees, charges and disbursements of any counsel for the Borrowers,
the Administrative Agent or the Canadian Administrative Agent) incurred by or
asserted against the Borrowers, the Administrative Agent, or the Canadian
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such Issuing Bank, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered to the Borrowers, the Administrative Agent or the Canadian
Administrative Agent pursuant to Section 2.17(f). Each Lender and each Issuing
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or Issuing Bank, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 2.17(d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrower Representative shall
deliver to the Administrative Agent or the Canadian Administrative Agent, as
applicable, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent or the Canadian Administrative Agent, as applicable.

(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which any Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower Representative (with a copy to the
Administrative Agent and the Canadian Administrative Agent), at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative as will permit such payments to be made without
withholding or at a reduced rate. If a Lender claims an exemption from United
States withholding tax pursuant to the portfolio interest exception, such Lender
represents that such Lender is not (x) a “bank” as described in
Section 881(c)(3)(A) of the Code, (y) a 10% shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, or (z) a controlled foreign
corporation related to any Borrower within the meaning of Section 864(d)(4) of
the Code, and such Lender shall deliver to Administrative Agent a properly
completed Form W-8BEN, before receiving its first interest payment under this
Agreement and at any other time reasonably requested by the Administrative
Agent. Each Lender agrees to promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption.

(g) If the Administrative Agent, Canadian Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section 2.17, it shall pay over such refund to the Borrowers (but only to
the extent of indemnity payments made, or additional amounts paid, by

 

60



--------------------------------------------------------------------------------

the Borrowers under this Section 2.17 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, the Canadian Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrowers, upon the
request of the Administrative Agent, the Canadian Administrative Agent or such
Lender, agree to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, the Canadian Administrative Agent or
such Lender in the event the Administrative Agent, the Canadian Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require the Administrative
Agent, the Canadian Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.

(h) Notwithstanding anything contained herein to the contrary, in no event shall
any Canadian Loan Party or its assets secure, guarantee or support the U.S.
Obligations.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
noon, California time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent or the Canadian
Administrative Agent, as applicable, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices at 10 South
Dearborn Street, 22nd Floor, Chicago, Illinois, except (i) payments of
principal, interest, fees or reimbursements of LC Disbursements relating to any
Canadian Loan or Canadian Letter of Credit shall be made to the Canadian
Administrative Agent at its offices at 200 Bay Street, Royal Bank Plaza, Floor
18, Toronto M57 2J2 Canada, (ii) payments to be made directly to an Issuing Bank
or Swingline Lender as expressly provided herein shall be made to such Issuing
Bank or Swingline Lender, and (iii) payments pursuant to Sections 2.15, 2.16,
2.17 and 9.03 shall be made directly to the Persons entitled thereto. Each of
the Administrative Agent and the Canadian Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient, in like funds, promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in the currency
in which the applicable Obligations are denominated, and, if not otherwise
specified, in dollars.

(b) Any proceeds of Collateral received by the Administrative Agent or the
Canadian Administrative Agent after an Event of Default has occurred and is
continuing and the Administrative Agent or the Canadian Administrative Agent so
elects, or the Required Lenders so direct, shall be applied ratably (based in
respect of each of the following separate categories, computed independently of
the other categories, on each Lender Party’s interest in the aggregate specific
type of outstanding Secured Obligations described within (and only within) each
specific

 

61



--------------------------------------------------------------------------------

category of Secured Obligations listed respectively below) first, to pay any
fees, indemnities, or expense reimbursements including amounts then due to the
Administrative Agent, the Canadian Administrative Agent, and each Issuing Banks
from the Borrowers (other than in connection with Banking Services or Swap
Obligations), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services or
Swap Obligations), third, to pay interest due in respect of the Overadvances and
Protective Advances, fourth, to pay the principal of the Overadvances and
Protective Advances, fifth, to pay interest then due and payable on the Loans
(other than the Overadvances and Protective Advances), sixth, to prepay
principal on the Loans (other than the Overadvances and Protective Advances) and
unreimbursed LC Disbursements, seventh, to pay an amount to the Administrative
Agent equal to one hundred five percent (105%) of the U.S. LC Exposure, and to
pay an amount to the Canadian Administrative Agent equal to one hundred five
percent (105%) of the Canadian LC Exposure, to be held as cash collateral for
such Obligations, eighth, to payment of any amounts owing with respect to
Banking Services and Swap Obligations, and ninth, to the payment of any other
Secured Obligation due to the Administrative Agent, the Canadian Administrative
Agent or any Lender by the Borrowers. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower Representative,
or unless a Default is in existence, neither the Administrative Agent, the
Canadian Administrative Agent, nor any Lender shall apply any payment which it
receives to any Eurodollar Loan or CDOR Rate Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
such CDOR Rate Loan or (b) in the event, and only to the extent, with respect to
CDOR Rate Loans, that there are no outstanding Canadian Prime Rate Loans of the
same Class, and with respect to Eurodollar Loans, that there are no outstanding
CBFR Loans of the same Class and, in any such event, the Borrowers shall pay the
break funding payment required in accordance with Section 2.16. The
Administrative Agent, the Canadian Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.
Notwithstanding the foregoing, any such application of proceeds from Collateral
securing solely the Canadian Obligations shall be made solely in respect of
Canadian Obligations.

(c) At the election of the Administrative Agent or the Canadian Administrative
Agent, as the case may be, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent or the Canadian Administrative Agent. Each
Borrower hereby irrevocably authorizes (i) the Administrative Agent or the
Canadian Administrative Agent, as applicable, to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03, 2.04 or 2.05, as applicable and (ii) the Administrative Agent or
the Canadian Administrative Agent, as applicable, to charge any deposit account
of any

 

62



--------------------------------------------------------------------------------

Borrower maintained with the Administrative Agent or the Canadian Administrative
Agent, as applicable, for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of the Lenders or an Issuing Bank hereunder that the Borrowers will
not make such payment, the Administrative Agent or the Canadian Administrative
Agent, as applicable, may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Banks, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Banks, as the case may be, severally agrees
to repay to the Administrative Agent or the Canadian Administrative Agent, as
applicable, forthwith on demand the amount so distributed to such Lender or such
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent or the Canadian Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
or the Canadian Administrative Agent, as applicable, in accordance with banking
industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent and, if applicable, the Canadian
Administrative Agent, may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts

 

63



--------------------------------------------------------------------------------

thereafter received by the Administrative Agent or the Canadian Administrative
Agent, as applicable, for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and apply any such amounts to, any future funding obligations of such
Lender hereunder; application of amounts pursuant to (i) and (ii) above shall be
made in such order as may be determined by the Administrative Agent or the
Canadian Administrative Agent, as applicable, in its discretion.

(g) Notwithstanding the foregoing, unless requested otherwise by Canadian
Borrower (i) no Borrowings shall be made to Canadian Borrower for the purpose of
paying any U.S. Obligations; and (ii) deposit accounts of Canadian Borrower may
only be charged to pay Canadian Obligations.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or 2.19, or if
any Lender becomes a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent and the Issuing Banks, which consent
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

64



--------------------------------------------------------------------------------

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments and (y) the conditions set forth in Section 4.02 are satisfied at
such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.20(c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.20(c), then, without prejudice to any rights
or remedies of the applicable Issuing Bank or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC

 

65



--------------------------------------------------------------------------------

Exposure shall be payable to the applicable Issuing Bank until such Defaulting
Lender’s LC Exposure is cash collateralized and/or reallocated;

(d) no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with Section 2.20(c), and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein); and

(e) in the event and on the date that each of the Administrative Agent, the
Canadian Administrative Agent, the Borrowers, the Issuing Banks and the
Swingline Lenders agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, the Canadian Administrative Agent or any Lender is for any reason
compelled to surrender such payment or proceeds to any Person because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent, the Canadian Administrative Agent or
such Lender. The provisions of this Section 2.21 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent, the Canadian Administrative Agent or any Lender in
reliance upon such payment or application of proceeds. The provisions of this
Section 2.21 shall survive the termination of this Agreement.

SECTION 2.22. Excess Resulting From Exchange Rate Change. With respect to the
Canadian Commitment, at any time following one or more fluctuations in the
exchange rate of the Canadian Dollar against the dollar, (i) the aggregate
outstanding principal amount of Canadian Loans of the Canadian Borrower exceeds
the lesser of: (A) the Canadian Borrowing Base plus U.S. Availability, or
(B) the Canadian Sublimit, or any other limitations hereunder based on dollars
or (ii) the aggregate outstanding principal balance of Canadian Loans exceeds
any other limit based on dollars set forth herein for such Canadian Obligations,
the Canadian Borrower shall (A) if such excess is in an aggregate amount that is
greater than or equal to $200,000, within two Business Days of notice from the
Canadian Administrative Agent, (B) if such excess is an aggregate amount that is
less than $200,000 and such excess continues to exist in an aggregate amount
less than $200,000 for at least five Business Days, within two Business Days of
notice from the Canadian Administrative Agent or (C) if any Event of Default has
occurred and is continuing, immediately (x) make the necessary payments or
repayments to

 

66



--------------------------------------------------------------------------------

reduce such Canadian Obligations to an amount necessary to eliminate such excess
or (y) maintain or cause to be maintained with the Administrative Agent (for the
benefit of the Canadian Lender Parties) deposits as continuing collateral
security for the Canadian Obligations in an amount equal to or greater than the
amount of such excess, such deposits to be maintained in such form and upon such
terms as are acceptable to the Canadian Administrative Agent. Without in any way
limiting the foregoing provisions, the Canadian Administrative Agent shall,
weekly or more frequently in the sole discretion of the Canadian Administrative
Agent, make the necessary exchange rate calculations to determine whether any
such excess exists on such date and advise the Borrowers if such excess exists.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite corporate power
and authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where the failure to
so qualify would have a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon any Loan Party or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents.

SECTION 3.04. Financial Condition; No Material Adverse Effect. (a) Holdings has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2009, reported on by Grant Thornton, independent
public accountants, and certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial

 

67



--------------------------------------------------------------------------------

position and results of operations and cash flows of Holdings and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2009.

SECTION 3.05. Properties. (a) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by each Loan Party. Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect in all material
respects, and no material default by any Loan Party to any such lease or
sublease exists. Each of the Loan Parties and its Subsidiaries has good and
indefeasible title to, or valid leasehold interests in, all its real and
personal property, free of all Liens other than those permitted by Section 6.02.

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
such property which is registered as of the date of this Agreement is set forth
on Schedule 3.05, and the use thereof by the Loan Parties and its Subsidiaries
does not, to such Person’s knowledge, infringe in any material respect upon the
rights of any other Person, and the Loan Parties’ rights thereto are not subject
to any licensing agreement or similar arrangement.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Loan Parties or any of their Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any material Environmental Liability and
(ii) except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Loan Party nor any of its Subsidiaries (1) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law or (2) has become subject
to any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property

 

68



--------------------------------------------------------------------------------

and all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. No Loan Party nor any of its
Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

SECTION 3.09. Taxes. Except as set forth on Schedule 3.09, each Loan Party and
its Subsidiaries has timely filed or caused to be filed all federal, state,
provincial and material local and other Tax returns and reports required to have
been filed and has paid or caused to be paid all federal, state, provincial and
material local and other Taxes required to have been paid by it, except Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves. No tax liens have been filed other than tax liens which in an
aggregate amount do not exceed $10,000. No claims are being asserted with
respect to any such Taxes except claims with respect to Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate reserves.
Each Loan Party and its Subsidiaries has withheld all employee withholdings and
has made all employer contributions to be withheld and made by it pursuant to
applicable law on account of the Canada and Quebec pension plans, employment
insurance and employee income taxes.

SECTION 3.10. ERISA; Canadian Pension Plans. (a) No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. The present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan.

(b) Each Canadian Loan Party and its Subsidiaries is in compliance with the
requirements of the Pension Benefits Act (Ontario) and other federal or
provincial laws with respect to each Canadian Pension Plan, except where the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect. No fact or situation that may reasonably be expected to result in a
Material Adverse Effect exists in connection with any Canadian Pension Plan.
Neither any Canadian Loan Party nor any of its Subsidiaries has any material
withdrawal liability in connection with a Canadian Pension Plan. No Pension
Event has occurred. No Lien has arisen, choate or inchoate, in respect of any
Canadian Loan Party or its Subsidiaries or their property in connection with any
Canadian Pension Plan (save for contribution amounts not yet due).

SECTION 3.11. Disclosure. Each Borrower and Holdings have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial

 

69



--------------------------------------------------------------------------------

statement, certificate or other information furnished by or on behalf of the any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers and Holdings represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered and, if such projected financial information was delivered prior
to the Effective Date (as updated prior to the Effective Date), as of the
Effective Date.

SECTION 3.12. Material Contracts. All material agreements and contracts to which
any Loan Party is a party or is bound as of the date of this Agreement are
listed on Schedule 3.12 (the “Material Contracts”). No Loan Party is in material
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any Material Contract to which it is a
party or (ii) any agreement or instrument evidencing or governing Material
Indebtedness.

SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
Borrowers, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of Borrowers, taken as a whole, will be greater
than the amount that will be required to pay the probable liability of their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) Borrowers, taken
as a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) Borrowers, taken as a whole, will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

(b) Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of the Loan Parties, taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Loan Parties, taken as
a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Loan Parties, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted after the
Effective Date.

(c) No Loan Party intends to, or will permit any of its Subsidiaries to, and no
Loan Party believes that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account all factors,
including the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

 

70



--------------------------------------------------------------------------------

SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Loan Parties believe that the insurance maintained
by or on behalf of the Loan Parties is adequate.

SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) an
organizational chart of Holdings and its Subsidiaries showing the name and
relationship of each and all of Holdings’ Subsidiaries to Holdings, (b) a true
and complete listing of each class of each of the Loan Parties’ authorized
Equity Interests, of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable, and owned beneficially and of record
by the Persons identified on Schedule 3.15, and (c) the type of entity of
Holdings and each of its Subsidiaries. All of the issued and outstanding Equity
Interests owned by any Loan Party has been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and is fully paid and non-assessable.

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Lender Parties and
the Canadian Lender Parties, as the case may be, and such Liens constitute
perfected and continuing Liens on the Collateral, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law or agreement and (b) Liens perfected only
by possession (including possession of any certificate of title) to the extent
the Administrative Agent has not obtained or does not maintain possession of
such Collateral.

SECTION 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrowers, threatened. The hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act, the
Employee Standards Act (Ontario) or any other applicable federal, provincial,
territorial, state, local or foreign law dealing with such matters. All payments
due from any Loan Party or any Subsidiary, or for which any claim may be made
against any Loan Party or any Subsidiary, on account of wages, vacation pay, and
employee health and welfare insurance and other benefits, including with respect
to the Canada Pensions Plans, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary.

SECTION 3.18. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as

 

71



--------------------------------------------------------------------------------

members of the group of companies. Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, will be of
direct and indirect benefit to such Loan Party, and is in its best interest.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and written opinions of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Canadian
Administrative Agent, the Issuing Banks and the Lenders in substantially the
form of Exhibit B.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of Holdings for the 2009 fiscal
year, (ii) unaudited interim consolidated financial statements of Holdings for
each fiscal month and quarter ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, and such financial statements
shall not, in the reasonable judgment of the Administrative Agent, reflect any
material adverse change in the consolidated financial condition of Holdings, as
reflected in the financial statements delivered pursuant to clause (i) of this
paragraph and (iii) satisfactory projections through 2012.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Senior Officers and any other officers
of such Loan Party authorized to sign the Loan Documents to which it is a party,
and (C) contain appropriate attachments, including the certificate or articles
of incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws or operating, management or partnership

 

72



--------------------------------------------------------------------------------

agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of each Borrower and each
other Loan Party, on the initial Borrowing date (i) stating that no Default has
occurred and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct as of such date, and
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.

(e) Fees. The Lenders, the Administrative Agent and the Canadian Administrative
Agent shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the Effective Date. All such amounts will be
paid with proceeds of Loans made on the Effective Date and will be reflected in
the funding instructions given by the Borrower Representative to the
Administrative Agent and the Canadian Administrative Agent on or before the
Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.02 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

(g) Pay-Off Letter. The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness to be repaid from the proceeds of
the initial Borrowing, confirming that all Liens upon any of the property of the
Loan Parties constituting Collateral will be terminated concurrently with such
payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit.

(h) Funding Accounts. The Administrative Agent shall have received a notice from
the Borrower Representative setting forth the deposit account(s) of the
Borrowers (the “Funding Accounts”) to which the Lender is authorized by the
Borrowers to transfer the proceeds of any Borrowings requested or authorized
pursuant to this Agreement.

(i) Customer List. The Administrative Agent shall have received a true and
complete customer list as of a recent date to be specified by the Administrative
Agent.

(j) Control Agreements. The Administrative Agent shall have received each
Deposit Account Control Agreement required to be provided pursuant to
Section 4.14 of the U.S. Security Agreement and Section 4.14 of the Canadian
Security Agreement.

(k) Solvency. The Administrative Agent shall have received a solvency
certificate from the Loan Parties.

 

73



--------------------------------------------------------------------------------

(l) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the U.S. Borrowing Base and the
Canadian Borrowing Base as of the end of the month immediately preceding the
Effective Date.

(m) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder, and with all of the
Loan Parties’ indebtedness, liabilities, and obligations current, the Borrowers’
Availability shall not be less than $10,000,000.

(n) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Equity Interests
pledged pursuant to the U.S. Security Agreement or the Canadian Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) to the extent required by the U.S. Security Agreement or the Canadian
Security Agreement, each promissory note (if any) pledged to the Administrative
Agent pursuant to the U.S. Security Agreement or the Canadian Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

(o) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement, PPSA financing statement or RDPRM
recordation) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lender Parties or the Canadian Lender Parties, as the case may be, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.

(p) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.09
and Section 4.12 of the U.S. Security Agreement and Section 4.12 of the Canadian
Security Agreement.

(q) Letter of Credit Application. The applicable Issuing Bank shall have
received a properly completed letter of credit application if the issuance of a
Letter of Credit will be required on the Effective Date.

(r) Approvals. All governmental and third party approvals necessary in
connection with the Transactions and the financing contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the Transactions or the financing contemplated hereby.

(s) Intercreditor Agreement. A fully executed copy of the Intercreditor
Agreement.

 

74



--------------------------------------------------------------------------------

(t) Representations and Warranties. The representations and warranties of the
Loan Parties set forth in this Agreement shall be true and correct on and as of
the date hereof.

(u) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank, any Lender or their respective counsel may have reasonably
requested.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Availability is not less than zero.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make (or authorize the Canadian Administrative Agent to make) Loans and an
Issuing Bank may, but shall have no obligation to, issue or cause to be issued
any Letter of Credit for the ratable account and risk of the Lenders from time
to time if the Administrative Agent believes that making such Loans or issuing
or causing to be issued any such Letter of Credit is in the best interests of
the Lenders.

ARTICLE V

Affirmative Covenants

Until all the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lender Parties that:

 

75



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements; Canadian Borrowing Base; U.S. Borrowing Base
and Other Information. The Borrowers will furnish to the Administrative Agent
and each Lender:

(a) within 90 days after the end of each fiscal year of Holdings, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year (in the same format as
the financial statements historically filed with the Securities and Exchange
Commission), setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, accompanied by any management letter prepared by
said accountants;

(b) within 45 days after the end of each of the first three fiscal quarters of
Holdings, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year (in the same format as the
financial statements historically filed with the Securities and Exchange
Commission), setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of the Senior
Officers of the Borrower Representative as presenting fairly in all material
respects the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) within 20 days after the end of each fiscal month of Holdings, its
consolidated and consolidating balance sheet and related statements of
operations, cash flows, and other reports contained in the standard monthly
reporting package consistent with the standard monthly reporting packages
delivered to Administrative Agent prior to the Closing Date, as of the end of
and for such fiscal month and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Senior Officers as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(d) concurrently with any delivery of financial statements under clause (a) or
(b) or (c) above, a certificate of a Senior Officer of the Borrower
Representative in substantially the form of Exhibit D (i) certifying, in the
case of the financial statements delivered under clause (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,

 

76



--------------------------------------------------------------------------------

(iii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.12 and 6.13 and (iv) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(f) as soon as available, but in any event not more than 60 days after the end
of each fiscal year of Holdings, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
statement of cash flows) of Holdings for each month of the upcoming fiscal year
(the “Projections”) in form reasonably satisfactory to the Administrative Agent;

(g) as soon as available but in any event within 20 days after the end of each
calendar month (or, within 4 Business Days after the end of each calendar week
ending during any Weekly Reporting Trigger Period), and at such other times as
may be requested by the Administrative Agent, as of the period then ended, a
Borrowing Base Certificate which calculates the U.S. Borrowing Base and the
Canadian Borrowing Base, and supporting information in connection therewith,
together with any additional reports with respect to the Canadian Borrowing Base
and the U.S. Borrowing Base as the Administrative Agent may reasonably request;

(h) as soon as available but in any event within 20 days after the end of each
calendar month and at such other times as may be requested by the Administrative
Agent, as of the period then ended, all delivered electronically in a text
formatted file acceptable to the Administrative Agent:

(i) a detailed aging of the Borrowers’ Accounts (1) including all invoices aged
by invoice date or due date (with an explanation of the terms offered) and
(2) reconciled to the Borrowing Base Certificate delivered as of such date
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;

(ii) at any time while Inventory is included in the calculation of the Canadian
Borrowing Base or the U.S. Borrowing Base, a schedule detailing the Borrowers’
Inventory, in form satisfactory to the Administrative Agent, (1) by location
(showing Inventory in transit, any Inventory located with a third party under
any consignment, bailee arrangement, or warehouse agreement), by class (raw
material, work-in-process and finished goods), by product type, and by volume on
hand, which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower Representative are
deemed by the Administrative Agent to be appropriate, (2)

 

77



--------------------------------------------------------------------------------

including a report of any variances or other results of Inventory counts
performed by the Borrowers since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by Borrowers and complaints and claims made against the Borrowers), and
(3) reconciled to the Borrowing Base Certificate delivered as of such date;

(iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts, such worksheets detailing the Accounts excluded from Eligible
Accounts and the reason for such exclusion;

(iv) at any time Inventory is included in the calculation of the Canadian
Borrowing Base or the U.S. Borrowing Base, a worksheet of calculations prepared
by the Borrowers to determine Eligible Inventory, such worksheets detailing the
Inventory excluded from Eligible Inventory and the reason for such exclusion;

(v) a reconciliation of the Borrowers’ Accounts between the amounts shown in the
Borrowers’ general ledger and financial statements and the reports delivered
pursuant to clause (i) above;

(vi) at any time Inventory is included in the calculation of the Canadian
Borrowing Base or the U.S. Borrowing Base, a reconciliation of the Borrowers’
Inventory between the amounts shown in the Borrowers’ general ledger and
financial statements and the reports delivered pursuant to clause (ii) above;
and

(vii) at any time any Lender has any Revolving Exposure, a reconciliation of the
loan balance per the Borrowers’ general ledger to the loan balance under this
Agreement;

(i) as soon as available but in any event within 20 days after the end of each
calendar month and at such other times as may be requested by the Administrative
Agent after the occurrence and during the continuance of a Default, as of the
period then ended, a schedule of the Borrowers’ accounts payable, delivered
electronically in a text formatted file acceptable to the Administrative Agent
in its Permitted Discretion;

(j) as soon as available but in any event within 20 days after the end of each
calendar quarter, as of the quarter then ended, and at such other times as may
be requested by the Administrative Agent after the occurrence and during the
continuance of a Default, (i) a list of all customer addresses, and (ii) an
aging of the Borrowers’ accounts payable, in each case, delivered electronically
in a text formatted file acceptable to the Administrative Agent in its Permitted
Discretion;

(k) promptly upon the Administrative Agent’s request in its Permitted
Discretion:

(i) copies of invoices issued by the Borrowers in connection with any Accounts,
credit memos, shipping and delivery documents, and other information related
thereto;

 

78



--------------------------------------------------------------------------------

(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party;

(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties; and

(iv) copies of all tax returns filed by any Loan Party with the U.S. Internal
Revenue Service or the Canada Revenue Agency;

(l) within 20 days after each September 30, an updated customer list for each
Borrower and its Subsidiaries, which list shall state the customer’s name,
mailing address and phone number and shall be certified as true and correct by a
Senior Officer of the Borrower Representative;

(m) Intentionally Omitted;

(n) within 20 days after each September 30, a certificate of good standing for
each Loan Party from the appropriate governmental officer in its jurisdiction of
incorporation, formation, or organization;

(o) promptly after the same become publicly available, copies of all periodic
and other material reports, proxy statements and other materials filed by any
Loan Party with the Securities and Exchange Commission, the Ontario Securities
Commission or any Governmental Authority succeeding to any or all of the
functions of said Commissions, or with any national securities exchange, or
distributed by any Loan Party to its shareholders generally, as the case may be;

(p) promptly after issued by any Loan Party, a copy of each credit memorandum in
excess of $200,000;

(q) promptly after any Loan Party receives any return of Inventory involving an
amount in excess of $100,000, notice of such return to the Administrative Agent
along with the reasons for such return and the location and condition of such
returned Inventory;

(r) promptly after any Loan Party has any additions to or deletions from its
Equipment which individually exceed $1,000,000, notice of such addition or
deletion to the Administrative Agent;

(s) within 20 days after the end of each calendar month and at such other times
as may be requested by the Administrative Agent, each Loan Party shall provide
the Administrative Agent with a list of all applications for the registration of
any Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office, the Canadian Intellectual Property
Office or any similar office or agency, made in the prior month; and

(t) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any Subsidiary, or

 

79



--------------------------------------------------------------------------------

compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

SECTION 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party that (i) seeks damages
in excess of $500,000, (ii) seeks injunctive relief, (iii) is asserted or
instituted against any Plan or any Canadian Pension Plan, its fiduciaries or its
assets, (iv) alleges criminal misconduct by any Loan Party, (v) alleges the
violation of any law regarding, or seeks remedies in connection with, any
Environmental Laws to the extent such results in, or could reasonably be
expected to result in, a Material Adverse Effect, (vi) contests any tax, fee,
assessment, or other governmental charge in excess of $500,000, or
(vii) involves any product recall other than rework and warranty work in the
ordinary course of business;

(c) any Lien (other than Permitted Encumbrances and Liens in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be)) or claim made or asserted against any of
the Collateral;

(d) any loss, damage, or destruction to the Collateral in the amount of $500,000
or more, whether or not covered by insurance;

(e) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral is located (which shall be
delivered within five Business Days after receipt thereof);

(f) all material amendments to material contracts and any documents evidencing
any Material Indebtedness, together with a copy of each such amendment;

(g) the fact that a Loan Party has entered into a Swap Agreement or an amendment
to a Swap Agreement, together with copies of all agreements evidencing such Swap
Agreement or amendments thereto (which shall be delivered within five Business
Days);

(h) the occurrence of any ERISA Event or Pension Event that, alone or together
with any other ERISA Events and Pension Events that have occurred, could
reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding $500,000; and

(i) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Senior Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

80



--------------------------------------------------------------------------------

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) (i) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, franchises, governmental authorizations, intellectual
property rights, licenses and permits material to the conduct of its business,
and (ii) maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted except where the failure to
maintain such authority could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing in this clause (a) shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 and (b) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and such fields reasonably related thereto.

SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) such liabilities would not result in
aggregate liabilities in excess of $500,000 and none of the Collateral becomes
subject to forfeiture or loss as a result of the contest.

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep their books of record and account in
accordance with GAAP and (ii) permit any representatives designated by the
Administrative Agent (including employees of the Administrative Agent, or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided, however,
that if no Event of Default has occurred and is continuing, only two field
examinations per calendar year shall be at the sole expense of the Loan Parties.
The Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ assets for internal use by the Administrative
Agent and the Lenders.

SECTION 5.07. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply in all material respects with all Requirements of Law
applicable to it or its property.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes, including the repayment of existing debt. No part of
the proceeds of any Loan and no Letter of Credit will be used, whether directly
or indirectly, for any

 

81



--------------------------------------------------------------------------------

purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrowers will furnish to the Lenders, upon request of
the Administrative Agent in its Permitted Discretion, information in reasonable
detail as to the insurance so maintained.

SECTION 5.10. Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (b) will ensure that the Net Proceeds of any such event (whether
in the form of insurance proceeds, condemnation awards or otherwise) are
collected and applied in accordance with the applicable provisions of this
Agreement and the Collateral Documents. With respect to any such event, to the
extent (i) any Lender receives any Net Proceeds of any Collateral, such Lender
will remit such Net Proceeds to the Administrative Agent for application to the
Obligations (or return to the Borrower Representative) in accordance with the
applicable provisions of this Agreement and the Collateral Documents; and
(ii) Administrative Agent or any Lender receives any Net Proceeds of any real or
personal property of any Loan Party not constituting Collateral, Administrative
Agent or such Lender shall return such Net Proceeds to the Borrower
Representative.

SECTION 5.11. Appraisals; Field Examinations. (a) At any time that the
Administrative Agent requests in its Permitted Discretion while Inventory is
included in the calculation of the Canadian Borrowing Base or the U.S. Borrowing
Base, the Borrowers and the Subsidiaries will provide the Administrative Agent
with appraisals or updates thereof of their Inventory from an appraiser selected
and engaged by the Administrative Agent, and prepared on a basis satisfactory to
the Administrative Agent in its Permitted Discretion, such appraisals and
updates to include, without limitation, information required by applicable law
and regulations; provided, however, that if no Event of Default has occurred and
is continuing, only two such appraisals per calendar year shall be at the sole
expense of the Loan Parties.

(b) At any time that the Administrative Agent requests in its Permitted
Discretion, the Borrowers and the Subsidiaries will allow the Administrative
Agent to conduct field examinations or updates thereof during normal business
hours to ensure the adequacy of Collateral included in the Canadian Borrowing
Base or the U.S. Borrowing Base and related reporting and control systems;
provided, however, that if no Event of Default has occurred and is continuing,
only two such field examination per calendar year shall be at the sole expense
of the Loan Parties.

 

82



--------------------------------------------------------------------------------

SECTION 5.12. Depository Banks. The Borrowers and their Subsidiaries will
maintain the Administrative Agent or the Canadian Administrative Agent as its
principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business; provided, however, Borrowers and their
Subsidiaries shall not be required to maintain the Administrative Agent or the
Canadian Administrative Agent for a specific activity to the extent:
(a) Borrowers or their Subsidiaries are not offered pricing terms by
Administrative Agent or Canadian Administrative Agent, as applicable, for such
activity which are comparable to pricing terms offered to comparable Persons by
market competitors of Administrative Agent or Canadian Administrative Agent, as
applicable; or (b) the Administrative Agent or the Canadian Administrative Agent
do not offer services for such specific activity.

SECTION 5.13. Additional Collateral; Further Assurances. (a) Subject to
applicable law, Holdings, each U.S. Borrower and each Subsidiary that is a U.S.
Loan Party shall cause each of its Domestic Subsidiaries formed or acquired
after the date of this Agreement in accordance with the terms of this Agreement
to become a U.S. Loan Party by executing the Joinder Agreement set forth as
Exhibit E hereto (the “Joinder Agreement”). Upon execution and delivery thereof,
each such Person (i) shall automatically become a U.S. Loan Guarantor hereunder
and thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent, for the benefit of the Lender Parties, in all personal
property of such U.S. Loan Party other than Excluded Collateral.

(b) Subject to applicable law, the Canadian Borrower and each other Canadian
Loan Party shall cause each of their Subsidiaries that is organized under the
laws of Canada or any province thereof to become party to a guarantee agreement
that guarantees repayment of the Canadian Obligations (which guarantee agreement
shall be in form and substance satisfactory to Administrative Agent in its
Permitted Discretion) and a security agreement (which shall, among other things,
pledge 100% of the Equity Interests in each such Subsidiary and grant a security
interest in all the personal property of each such Subsidiary other than
Excluded Collateral, the foregoing to be in a form substantially similar to the
Canadian Security Agreement) that secures repayment of the Canadian Obligations,
together with such other documentation and filings that the Administrative Agent
may reasonably require in order to perfect its first priority security interest
in the assets subject to the terms of such security agreement.

(c) To secure the prompt payment and performance of all the U.S. Secured
Obligations, Holdings, each Borrower and each Subsidiary that is a U.S. Loan
Party will cause (i) 100% of the issued and outstanding Equity Interests of each
of its Domestic Subsidiaries, (ii) 65% of the Equity Interests constituting the
total combined classes of Equity Interests entitled to vote in each of its
first-tier Foreign Subsidiaries, and (iii) 100% of the non-voting Equity
Interests of each of its first-tier Foreign Subsidiaries, to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
(for the benefit of the U.S. Lender Parties) pursuant to the terms and
conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request.

 

83



--------------------------------------------------------------------------------

(d) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties.

(e) If any assets constituting personal property (other than Excluded
Collateral) are acquired by any Loan Party (other than assets constituting
Collateral under the U.S. Security Agreement or the Canadian Security Agreement
that become subject to the Lien in favor of the Administrative Agent (for the
benefit of the Lender Parties or the Canadian Lender Parties, as the case may
be) upon acquisition thereof), the Borrower Representative will promptly notify
the Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrowers will cause such
assets to be subjected to a Lien in favor of Administrative Agent (for the
benefit of the Lender Parties or the Canadian Lender Parties, as the case may
be) securing the Secured Obligations and will take, and cause the applicable
Loan Parties to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Loan
Parties.

SECTION 5.14. Conditions Subsequent. The Loan Parties shall satisfy the
following conditions subsequent within the time frames set forth below:

(a) Within sixty (60) days after the Effective Date, the Loan Parties shall have
executed Deposit Account Control Agreements, in the forms provided to Borrowers
prior to the Effective Date, covering each of their deposit accounts maintained
at Chase.

(b) Within sixty (60) days after the Effective Date, the Borrowers shall have
used commercially reasonable efforts to obtain a Collateral Access Agreement
duly executed by Keybank National Association.

(c) To the extent that any Loan Party has any outstanding obligations owing to
the Business Development Bank of Canada, within sixty (60) days after the
Effective Date, the Borrowers shall have used commercially reasonable efforts to
provide Administrative Agent with an intercreditor agreement, in form and
substance satisfactory to Administrative Agent and substantially similar to the
draft intercreditor agreement attached hereto as Exhibit F, duly executed by
Business Development Bank of Canada (it being acknowledged and agreed that until
such time as such intercreditor agreement is provided, to the extent the
Business Development Bank of Canada has a Lien on any Loan Party’s assets, no
such assets of such Loan Party shall be deemed Eligible Accounts or Eligible
Inventory).

(d) Unless otherwise agreed by the Administrative Agent in writing, within sixty
(60) days after the Effective Date, the Loan Parties shall have used
commercially reasonable efforts to deliver to the Administrative Agent fully
executed and complete estoppel

 

84



--------------------------------------------------------------------------------

letters, in form and substance reasonably satisfactory to the Administrative
Agent, with respect to the personal property registrations listed on Schedule
5.14(d) (it being understood that to the extent such estoppel letters are not
obtained within sixty (60) days after the Effective Date, Administrative Agent
may establish a Reserve in its Permitted Discretion).

(e) Within sixty (60) days after the Effective Date, the Borrowers shall have
used commercially reasonable efforts to provide Administrative Agent with (i) an
estoppel letter, in form and substance satisfactory to Administrative Agent,
duly executed by Royal Bank of Canada, or (ii) evidence, in form and substance
satisfactory to Administrative Agent, that all PPSA filings naming Royal Bank of
Canada as secured party and DDi Toronto Corp. as debtor have been terminated (it
being acknowledged and agreed that until such time as such estoppel letter or
evidence of termination is provided, no such assets of DDi Toronto Corp. shall
be deemed Eligible Accounts).

ARTICLE VI

Negative Covenants

Until all of the Revolving Commitments have expired or terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document have been paid in full and all Letters of Credit
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Loan Parties covenant and agree, jointly and severally, with the Lender
Parties that:

SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;

(c) Indebtedness owing by: (i) any U.S. Borrower to any other U.S. Borrower,
(ii) any U.S. Loan Guarantor to any other U.S. Loan Guarantor, (iii) any U.S.
Borrower to any U.S. Loan Guarantor, (iv) any U.S. Loan Guarantor to any U.S.
Borrower so long as the aggregate amount of all such Indebtedness (together with
the aggregate amount of all investments made pursuant to Section 6.04(c)(v)) and
the aggregate amount of all Indebtedness Guaranteed pursuant to
Section 6.01(i)(iv)) does not exceed $1,000,000 at any one time outstanding,
(v) any U.S. Loan Party to any Canadian Loan Party so long as the aggregate
amount of all such Indebtedness (together with the aggregate amount of
Indebtedness Guaranteed pursuant to Section 6.01(i)(v)) does not exceed
$1,000,000 at any one time outstanding, and (vi) any Canadian Loan Party to any
other Canadian Loan Party; provided, that, in each case, such Indebtedness shall
be subordinated to the Secured Obligations on terms reasonably satisfactory to
the Administrative Agent;

(d) Indebtedness owing by any Canadian Loan Party to any U.S. Loan Party and
Guarantees by any U.S. Loan Party of any Indebtedness of any Canadian Loan Party
so long

 

85



--------------------------------------------------------------------------------

as: (i) the aggregate amount of all such Indebtedness owing or Guaranteed
(together with the aggregate amount of all investments made pursuant to
Section 6.04(c)(iii)) does not exceed $2,500,000 at any one time outstanding;
(ii) no Event of Default has occurred and is continuing at the time of the
incurrence of any such Indebtedness, or would result therefrom; (iii) U.S.
Availability after giving effect to the incurrence of any such Indebtedness is
no less than $10,000,000; (iv) in the case of Indebtedness owing by any Canadian
Loan Party to any U.S. Loan Party, such Indebtedness shall be subordinated to
the Secured Obligations on terms reasonably satisfactory to the Administrative
Agent; and (v) Guarantees permitted under this clause (d) shall be subordinated
to the Secured Obligations on the same terms as the Indebtedness so Guaranteed
is subordinated to the Secured Obligations;

(e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including equipment (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness in accordance with clause (f) hereof; provided that
(i) such Indebtedness is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $10,000,000 at any time outstanding;

(f) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clauses (b) and (e) hereof; provided that,
(i) the principal amount or interest rate of such Indebtedness is not increased,
(ii) any Liens securing such Indebtedness are not extended to any additional
property of any Loan Party, (iii) no Loan Party that is not originally obligated
with respect to repayment of such Indebtedness is required to become obligated
with respect thereto, (iv) in the case of any extension, refinancing, or renewal
of any of the Indebtedness described in clause (b), such extension, refinancing
or renewal does not result in a shortening of the average weighted maturity of
the Indebtedness so extended, refinanced or renewed, (v) the terms of any such
extension, refinancing, or renewal are not materially less favorable to the
obligor thereunder than the original terms of such Indebtedness and (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Secured Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must include subordination terms
and conditions that are substantially similar to those that were applicable to
the refinanced, renewed, or extended Indebtedness;

(g) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(h) Indebtedness of any Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

(i) Guarantees by: (i) any U.S. Borrower of Indebtedness of any other U.S.
Borrower, (ii) any U.S. Loan Guarantor of Indebtedness of any other U.S. Loan
Guarantor, (iii)

 

86



--------------------------------------------------------------------------------

any Canadian Loan Party of any other Canadian Loan Party, (iv) any U.S. Borrower
of Indebtedness of any U.S. Loan Guarantor so long as the aggregate amount of
all such Indebtedness Guaranteed (together with the aggregate amount of all
investments made pursuant to Section 6.04(c)(v)) and the aggregate amount of all
Indebtedness outstanding pursuant to Section 6.01(c)(iv)) does not exceed
$1,000,000 at any one time outstanding, (v) any U.S. Loan Party of any Canadian
Loan Party so long as the aggregate amount of all such Indebtedness Guaranteed
(together with the aggregate amount of all Indebtedness outstanding pursuant to
Section 6.01(c)(v)) does not exceed $1,000,000 at any one time outstanding, and
(vi) any U.S. Loan Guarantor of any Indebtedness of any U.S. Borrower; provided,
that, in each case, (A) the Indebtedness so Guaranteed is permitted by this
Section 6.01, and (B) Guarantees permitted under this clause (i) shall be
subordinated to the Secured Obligations on the same terms as the Indebtedness so
Guaranteed is subordinated to the Secured Obligations;

(j) Indebtedness owing by DDi Toronto Corp. to DDi Global Corp. so long as:
(i) the aggregate amount of all such Indebtedness owing does not exceed
$20,000,000 at any one time outstanding; (ii) no Event of Default has occurred
and is continuing at the time of the incurrence of any such Indebtedness, or
would result therefrom; and (iii) U.S. Availability after giving effect to the
incurrence of any such Indebtedness is no less than $10,000,000;

(k) Indebtedness of any Loan Party or any Subsidiary secured by a Lien on any
real property, or fixed or capital assets (including equipment) so long as:
(i) the Fixed Charge Coverage Ratio for the 12 months most recently ended for
which financial information is available (calculated with giving effect to the
incurrence of such proposed Indebtedness) is not less than 1.1 to 1.00; (ii) the
Loan Party or Subsidiary has used commercially reasonable efforts to obtain an
access agreement with respect to any such property subject to a Lien, in form
and substance satisfactory to Administrative Agent, from the holder of such
Indebtedness (it being understood that to the extent such an access agreement is
not obtained, Administrative Agent may establish a Reserve in its Permitted
Discretion); (iii) the aggregate principal amount of Indebtedness incurred under
this clause (k) does not exceed $25,000,000 minus the aggregate fair market
value of all property sold under Section 6.06(b); and (iv) no Event of Default
has occurred and is continuing at the time any such Indebtedness is incurred, or
would result therefrom; and

(l) other unsecured Indebtedness in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding.

SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not

 

87



--------------------------------------------------------------------------------

apply to any other property or asset of such Borrower or Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof to the extent permitted by
Section 6.01(f);

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Subsidiary or any other Borrower or Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be and extensions, renewals and
replacements thereof to the extent permitted by Section 6.01(f);

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(g) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

(h) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(i) Liens on real property, and fixed and capital assets (including equipment);
provided that (i) such security interests secure Indebtedness permitted by
clause (k) of Section 6.01, and (ii) such security interests shall not apply to
any other property or assets of such Borrower or Subsidiary or any other
Borrower or Subsidiary; and

(j) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above and (2) Inventory, other than those permitted under clauses
(a) and (b) of the definition of Permitted Encumbrance and clause (a) above.

 

88



--------------------------------------------------------------------------------

SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate or amalgamate
with it, or liquidate or dissolve (and distribute its assets), except that, if
at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing (i) any U.S. Loan Party may merge
into another U.S. Loan Party so long as in a transaction in which a U.S.
Borrower is involved, such U.S. Borrower is the surviving corporation, (ii) any
Canadian Loan Party may merge or amalgamate into another Canadian Loan Party so
long as in a transaction in which the Canadian Borrower is involved, the
Canadian Borrower is the surviving corporation, and (iii) any Subsidiary that is
not a Loan Party may liquidate or dissolve (and distribute its assets to its
immediate parent) if the Borrower which owns such Subsidiary determines in good
faith that such liquidation or dissolution is in the best interests of such
Borrower and is not materially disadvantageous to the Lenders.

(b) No Loan Party will, nor will it permit any of its Subsidiaries to, engage in
any business other than businesses substantially similar to the type conducted
by the Borrowers and their Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c) Holdings will not engage in any business or activity other than the
ownership of all the outstanding shares of capital stock of its Subsidiaries and
activities incidental thereto. Holdings will not own or acquire any assets
(other than Equity Interests of its Subsidiaries and the cash proceeds of any
Restricted Payments permitted by Section 6.08) or incur any liabilities (other
than liabilities under the Loan Documents and liabilities reasonably incurred in
connection with its maintenance of its existence).

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise), except:

(a) Permitted Investments, subject (as provided in the U.S. Security Agreement
or the Canadian Security Agreement, as the case may be) to control agreements in
favor of the Administrative Agent (for the benefit of the Lender Parties or the
Canadian Lender Parties, as the case may be) or otherwise subject to a perfected
security interest in favor of the Administrative Agent (for the benefit of the
Lender Parties or the Canadian Lender Parties, as the case may be);

(b) investments in existence on the date of this Agreement and described in
Schedule 6.04 (including investments by the Loan Parties in Equity Interests in
their respective Subsidiaries);

 

89



--------------------------------------------------------------------------------

(c) investments made after the date hereof by: (i) a U.S. Borrower in another
U.S. Borrower; (ii) a U.S. Loan Guarantor in another U.S. Loan Guarantor;
(iii) a U.S. Loan Party in a Canadian Loan Party so long as: (A) the aggregate
amount of such investments (together with the aggregate Indebtedness and
Guarantees outstanding pursuant to Section 6.01(d)) shall not exceed $2,500,000
at any time outstanding (in each case determined without regard to any
write-downs or write-offs), (B) no Event of Default has occurred and is
continuing at the time of such investment, or would result therefrom; and
(C) U.S. Availability after giving effect to any such investment is no less than
$10,000,000; (iv) a U.S. Loan Guarantor in a U.S. Borrower; and (v) a U.S.
Borrower in a U.S. Loan Guarantor so long as the aggregate amount of such
investments (together with the aggregate amount of all Indebtedness outstanding
pursuant to Section 6.01(c)(iv) and the aggregate amount of all Indebtedness
Guaranteed pursuant to Section 6.01(i)(iv)) shall not exceed $1,000,000 at any
time outstanding (in each case determined without regard to any write-downs or
write-offs);

(d) loans or advances made by a Loan Party to an employee of a Loan Party on an
arms-length basis in the ordinary course of business consistent with past
practices up to a maximum of $1,000,000 in the aggregate at any one time
outstanding;

(e) subject to Sections 4.2(a) and 4.4 of the U.S. Security Agreement and the
Canadian Security Agreement, notes payable, or stock or other securities issued
by Account Debtors to a Loan Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;

(f) investments in the form of Swap Agreements permitted by Section 6.07;

(g) investments received in connection with the dispositions of assets permitted
by Section 6.05;

(h) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances;”

(i) Permitted Acquisitions;

(j) investments constituting Indebtedness permitted under Section 6.01(j);

(k) so long as at the time of such investment no Dominion Trigger Period is in
effect, investments consisting of a capital contribution by a U.S. Borrower in a
U.S. Loan Guarantor to the extent such U.S. Loan Guarantor makes a concurrent
capital contribution in the same amount in another U.S. Borrower;

(l) the formation by any U.S. Loan Party of any Domestic Subsidiary and the
formation by any Canadian Loan Party of any subsidiary organized under the laws
of Canada or any province thereof, so long as, in each case: (i) the Loan
Parties comply with Section 5.13, and (ii) no Event of Default has occurred and
is continuing or would result after giving effect to such formation; and

(m) other investments in an aggregate amount not to exceed $5,000,000, so long
as (A) no Event of Default has occurred and is continuing or would result after
giving effect

 

90



--------------------------------------------------------------------------------

to any such investment; (B) the Borrowers shall have Availability of at least
$12,000,000 after giving effect to any such investment; and (C) the Fixed Charge
Coverage Ratio for the 12 months most recently ended for which financial
information is available (calculated with giving effect to such proposed
investment) was not less than 1.10 to 1.00.

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will any Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to another
Loan Party in compliance with Section 6.04), except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b) sales, transfers, leases and dispositions by: (i) any U.S. Borrower to any
other U.S. Borrower, (ii) any U.S. Loan Guarantor to any other U.S. Loan Party,
and (iii) any Canadian Loan Party (other than the Canadian Borrower) to any
other Canadian Loan Party;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of Permitted Investments and other
investments permitted by clause (h) of Section 6.04;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;

(g) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business;

(h) the granting of Permitted Liens;

(i) sales, transfers and dispositions to the extent constituting investments
permitted under Section 6.04; and

(j) sales, transfers and other dispositions of fixed or capital assets that are
not permitted by any other paragraph of this Section, provided that the
aggregate fair market value of all fixed or capital assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (j) shall not exceed
$5,000,000 during any fiscal year of the Borrowers;

(k) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (k) shall not exceed
$5,000,000 during any fiscal year of the Borrowers;

 

91



--------------------------------------------------------------------------------

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (a)(ii), (b) and (f) above)
shall be made for fair value.

SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for:
(a) any such sale of any fixed or capital assets by any Borrower or any
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within 90 days
after such Borrower or such Subsidiary acquires or completes the construction of
such fixed or capital asset; and (b) other sales of any fixed or capital assets
by any Borrower or any Subsidiary so long as: (i) the Fixed Charge Coverage
Ratio for the 12 months most recently ended for which financial information is
available (calculated with giving effect to such proposed sale) is not less than
1.1 to 1.00; (ii) the aggregate fair market value of all property sold under
this clause (b) does not exceed $25,000,000 minus the aggregate principal amount
of all Indebtedness incurred under Section 6.01(k); and (iii) no Event of
Default has occurred and is continuing at the time of any such sale, or would
result therefrom.

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Loan Party has actual exposure
(other than those in respect of Equity Interests of any Loan Party), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of any Loan Party.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any Subsidiary to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except

(i) each of Holdings and each Subsidiary may declare and pay dividends with
respect to its common stock payable solely in additional shares of its common
stock, and, with respect to its preferred stock, payable solely in additional
shares of such preferred stock or in shares of its common stock;

(ii) any U.S. Loan Guarantor may make dividends to any other U.S. Loan Guarantor
or any U.S. Borrower;

(iii) any U.S. Borrower may make dividends to any other U.S. Borrower;

(iv) Holdings may make a dividend or repurchase its Equity Interests consisting
of common stock or restricted stock or options therefore (and the Loan Parties
and their Subsidiaries may make Restricted Payments to Holdings for the sole
purpose of funding such dividends and repurchases) so long as (A) the aggregate
amount of such dividends and repurchases does not exceed: (x) $8,000,000 during
any rolling 12 month

 

92



--------------------------------------------------------------------------------

period, and (y) $25,000,000 over the life of this Agreement (provided, that, no
Loan Party shall be required to pay any fee to Administrative Agent or any
Lender in connection with a request by the Loan Parties and the consent by the
Required Lenders (which may be withheld in their sole discretion) to deviate
from the forgoing limits in this Section 6.08(a)(iv)); (B) such dividends and
repurchases are made in accordance with applicable law; (C) no Event of Default
has occurred and is continuing or would result after giving effect to any such
dividend or repurchase; (D) the Borrowers shall have Availability of at least
$12,000,000 after giving effect to any such dividend or repurchase; and (E) the
Fixed Charge Coverage Ratio for the 12 months most recently ended for which
financial information is available (calculated with giving effect to such
proposed dividend or repurchase) was not less than 1.25 to 1.00; provided,
however, that if after giving effect to any such dividend or repurchase no
Lender has any Revolving Exposure, the requirements set forth in clauses (A),
(D) and (E) of this 6.08(a)(iv) do not need to be satisfied with respect to such
dividend or repurchase;

(v) so long as no Event of Default has occurred and is continuing or would
result therefrom, Loan Parties and their Subsidiaries may make Restricted
Payments to Holdings, in an amount not to exceed $500,000 in any fiscal year of
Holdings, for the sole purpose of allowing Holdings to, and Holdings shall use
the proceeds thereof solely to, pay reasonable administrative and operating
expenses arising solely out of the consolidated operations of Holdings and its
Subsidiaries;

(vi) so long as no Dominion Trigger Period is in effect at the time of such
dividend, any U.S. Borrower may make dividends to any U.S. Loan Guarantor to the
extent such U.S. Loan Guarantor makes a concurrent dividend in the same amount
to another U.S. Borrower; and

(vii) any Canadian Loan Party (other than the Canadian Borrower) may make
dividends to any other Canadian Loan Party.

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
and

 

93



--------------------------------------------------------------------------------

(v) payment of any other Indebtedness if after giving effect to such payment:
(A) no Default or Event of Default has occurred and is continuing, and (B) no
Lender has any Revolving Exposure.

SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among: (i) any U.S.
Borrowers; and (ii) any U.S. Loan Guarantors, (c) any investment permitted by
Section 6.04(c), (d) any Indebtedness permitted under Sections 6.01(c) or
6.01(d), (e) any Restricted Payment permitted by Section 6.08, (f) loans or
advances to employees permitted under Section 6.04, (g) the payment of
reasonable fees to directors of any Loan Party who are not employees of such
Loan Party, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Loan Parties in the ordinary course of business and (h) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by a Loan Party’s board of directors.

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any the Collateral, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to any
Borrower or any other Subsidiary or to Guarantee Indebtedness of any Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under
(a) agreement relating to any Subordinated Indebtedness, (b) its certificate of
incorporation, by-laws, operating, memorandum of association, management or
partnership agreement or other organizational documents or (c) material
contracts and any documents evidencing any Material Indebtedness, to the extent
any such amendment, modification or waiver would be materially adverse to the
Lenders.

 

94



--------------------------------------------------------------------------------

SECTION 6.12. Capital Expenditures.

(a) The Loan Parties will not, nor will they permit any Subsidiary to, incur or
make any Capital Expenditures during any fiscal year beginning with the fiscal
year commencing January 1, 2010, in an aggregate amount exceeding $20,000,000
for all such Persons.

(b) The amount of any Capital Expenditures permitted to be made in respect of
any fiscal year shall be increased by the unused amount of Capital Expenditures
that were permitted to be made during the immediately preceding fiscal year
pursuant to Section 6.12(a), without giving effect to any carryover amount.
Capital Expenditures in any fiscal year shall be deemed to use first, the amount
for such fiscal year set forth in Section 6.12(a) and, second, any amount
carried forward to such fiscal year pursuant to this Section 6.12(b).

SECTION 6.13. Fixed Charge Coverage Ratio. The Borrowers will not permit the
Fixed Charge Coverage Ratio, determined for the twelve (12) month period ending
on the last day of each Subject Month, to be less than 1.10 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made by or on behalf of any Loan Party or any
Subsidiary in or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in: (i) Section 5.02(a), 5.03 (with respect to a Loan
Party’s existence) or 5.08 or in Article VI of this Agreement, or (ii) Article
IV or Article VII of the Canadian Security Agreement or the U.S. Security
Agreement;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those which

 

95



--------------------------------------------------------------------------------

constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) 5 days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01, 5.02 (other than
Section 5.02(a)), 5.03 through 5.07, 5.09, 5.10, 5.12 or 5.14 of this Agreement
or (ii) 30 days after the earlier of any Loan Party’s knowledge of such breach
or notice thereof from the Administrative Agent (which notice will be given at
the request of any Lender) if such breach relates to terms or provisions of any
other Section of this Agreement or any other Loan Document;

(f) any Loan Party shall breach (other than a breach which constitutes a default
under clause (d) of this Article) any of the terms or provisions of the Canadian
Security Agreement or the U.S. Security Agreement and such breach shall continue
unremedied for a period of 10 days after such breach;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or its debts, or of a substantial part of its assets,
under any federal, state, provincial or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, interim receiver, trustee, custodian, sequestrator, monitor,
administrator, conservator or similar official for any Loan Party or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
state, provincial or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, interim receiver, trustee, custodian, sequestrator, monitor,
administrator, conservator or similar official for such Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

96



--------------------------------------------------------------------------------

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $500,000 shall be rendered against any Loan Party or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party to enforce any such judgment or any Loan Party shall fail within 30
days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

(l) (i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding $500,000 for all periods; or
(ii) a Pension Event shall occur which, in the Administrative Agent’s
determination, constitutes grounds for the termination under any applicable law,
of any Canadian Pension Plan or for the appointment by the appropriate
Governmental Authority of a trustee for any Canadian Pension Plan, or if any
Canadian Pension Plan shall be terminated or any such trustee shall be requested
or appointed, or if a Loan Party or any of its Subsidiaries is in default with
respect to payments to a Multiemployer Plan or Canadian Pension Plan resulting
from their complete or partial withdrawal from such Canadian Pension Plan and
any such event may reasonably be expected to have a Material Adverse Effect or
any Lien arises (except for contribution amounts not yet due) in connection with
any Canadian Pension Plan;

(m) a Change in Control shall occur;

(n) Intentionally Omitted;

(o) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or

(q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

 

97



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately and (ii) declare the Loans and other Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Obligations not so declared to be due and payable may thereafter be declared to
be due and payable), and thereupon the principal of the Loans and other
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to the Borrowers described in paragraph
(h) or (i) of this Article, the Revolving Commitments shall automatically
terminate and the principal of the Loans and other Obligations then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent or the Canadian Administrative Agent,
may, and at the request of the Required Lenders shall, exercise any rights and
remedies provided to it under the Loan Documents or at law or equity, including
all remedies provided under the UCC and the PPSA.

ARTICLE VIII

The Administrative Agent and Canadian Administrative Agent

Each of the Lender Parties hereby irrevocably appoints each of the
Administrative Agent and the Canadian Administrative Agent as its agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent and the Canadian Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent and the Canadian Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

Without limiting the generality of the paragraph above, for the purposes of
creating a solidarité active in accordance with Article 1541 of the Civil Code,
between each Lender Party, taken individually, on the one hand, and the
Administrative Agent, on the other hand, each Loan Party, each such Lender Party
and the Administrative Agent acknowledge and agree with the Administrative Agent
that each such Lender Party and the Administrative Agent are hereby conferred
the legal status of solidary creditors of each Loan Party in respect of all
Obligations, present and future, owed by each such Loan Party to the
Administrative Agent and each such Lender Party hereunder and under the other
Loan Documents (collectively, the “Solidary Claim”). Each Loan Party which is
not a signatory of this Agreement but is or may become a signatory to any other
Loan Documents shall be deemed to have accepted the provisions contained in this
paragraph by its execution of such other Loan Documents. Accordingly, but
subject (for the avoidance of doubt) to Article 1542 of the Civil Code, each
such Loan Party is irrevocably bound towards the Administrative Agent and each
Lender Party

 

98



--------------------------------------------------------------------------------

in respect of the entire Solidary Claim of the Administrative Agent and such
Lender Party. As a result of the foregoing, the parties hereto acknowledge that
the Administrative Agent and each Lender Party shall at all times have a valid
and effective right of action for the entire Solidary Claim of the
Administrative Agent and such Lender Party and the right to give full
acquittance for same. The parties further agree and acknowledge that the
Administrative Agent’s Liens on the Collateral under the Collateral Documents
shall be granted to the Administrative Agent, for its own benefit and for the
benefit of the Lender Parties, as solidary creditor as hereinabove set forth.

The bank serving as the Administrative Agent or the Canadian Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent or the Canadian Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Loan Parties or any Subsidiary of a Loan Party or
other Affiliate thereof as if it were not the Administrative Agent or the
Canadian Administrative Agent hereunder.

Neither the Administrative Agent nor the Canadian Administrative Agent shall
have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) neither the
Administrative Agent nor the Canadian Administrative Agent shall be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent and the Canadian
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent or
the Canadian Administrative Agent is required to exercise in writing as directed
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, neither the
Administrative Agent nor the Canadian Administrative Agent shall have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to any Loan Party or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or
Canadian Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent and the Canadian Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or wilful misconduct. The Administrative
Agent or the Canadian Administrative Agent, as the case may be, shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent and the Canadian Administrative Agent by the
Borrower Representative or a Lender Party, and the Administrative Agent and the
Canadian Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
adequacy, accuracy or completeness of any information (whether oral or written)
set forth or in connection with any Loan Document, (v) the legality, the
validity, enforceability, effectiveness, adequacy or genuineness of any Loan
Document or any other

 

99



--------------------------------------------------------------------------------

agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent and the Canadian Administrative Agent, as
the case may be.

The Administrative Agent and the Canadian Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any
representation, notice, request, certificate, consent, statement, instrument,
document or other writing or communication believed by it to be genuine, correct
and to have been authorized, signed or sent by the proper Person. The
Administrative Agent and the Canadian Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made or
authorized by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent and the Canadian Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent and the Canadian Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent or the Canadian
Administrative Agent, as the case may be. The Administrative Agent, the Canadian
Administrative Agent and any such sub-agent thereof may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent, the
Canadian Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative Agent
and the Canadian Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent
and the Canadian Administrative Agent, as the case may be, as provided in this
paragraph, the Administrative Agent and the Canadian Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower
Representative. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrowers, to appoint a successor (which shall,
in the case of the Canadian Administrative Agent only, be an Affiliate of the
Administrative Agent acting through a branch or an office in Canada). If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or Canadian Administrative Agent, as the case may be, gives notice of its
resignation, then the retiring Administrative Agent or Canadian Administrative
Agent, as the case may be, may, on behalf of the Lender Parties, appoint a
successor Administrative Agent which shall be a commercial bank or an Affiliate
of any such commercial bank (which shall, in the case of the Canadian
Administrative Agent only, be an Affiliate of the Administrative Agent acting
through an office in Canada). Upon the acceptance of its appointment as
Administrative Agent or Canadian Administrative Agent, as the case may be,
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring (or
retired) Administrative Agent or Canadian Administrative Agent, as the case may
be, and the retiring Administrative

 

100



--------------------------------------------------------------------------------

Agent or Canadian Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent and Canadian Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrowers
and such successor. After the Administrative Agent’s or Canadian Administrative
Agent’s resignation hereunder, the provisions of this Article, Section 2.17(d)
and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent or Canadian Administrative Agent as the case may be, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent or Canadian Administrative Agent as the case may be.

Each Lender Party acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Canadian Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender Party also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Canadian Administrative Agent or any other
Lender Party and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent or the Canadian
Administrative Agent; (b) the Administrative Agent and the Canadian
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent and the Canadian Administrative
Agent undertake no obligation to update, correct or supplement the Reports;
(d) it will keep all Reports confidential and strictly for its internal use, not
share the Report with any Loan Party or any other Person except as otherwise
permitted pursuant to this Agreement; and (e) without limiting the generality of
any other indemnification provision contained in this Agreement, it will pay and
protect, and indemnify, defend, and hold the Administrative Agent, the Canadian
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

The Sole Bookrunner and the Sole Lead Arranger shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement.

 

101



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

  (i) if to any Loan Party, to the Borrower Representative at:

DDi Global Corp.

1220 N. Simon Circle

Anaheim, CA 92806

Attention: Kurt Schuerman

Facsimile No: 714 688-7644

with a copy to:

Paul, Hastings, Janofsky & Walker LLP

695 Town Center Drive,

Seventeenth Floor,

Costa Mesa, California 92626

Attention: John Della Grotta

Facsimile No: 714-979-1921

 

  (ii) if to the Administrative Agent, or the U.S. Swingline Lender, to:

JPMorgan Chase Bank, N.A.

3 Park Plaza

Suite 900

Irvine, California 92614

Attention: Teresa B. Keckler

Facsimile No: 949-833-4737

 

  (iii) if to the Canadian Administrative Agent, or the Canadian Swingline
Lender, to:

JPMorgan Chase Bank, N.A., Toronto Branch

Royal Bank Plaza, South Tower

1800 – 200 Bay street

Toronto, Ontario

M5J 2J2

Attention: Indrani Lazarus

Facsimile No: 416-981-9174

 

102



--------------------------------------------------------------------------------

  (iv) if to any other Lender or any Issuing Bank, to it at its address or
facsimile number set forth in its Administrative Questionnaire or in any other
writing delivered by any such Person to the Administrative Agent.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II,
to compliance notices or to Event of Default certificates delivered pursuant to
Section 5.01(d) unless otherwise agreed by the Administrative Agent and the
Canadian Administrative Agent, as the case may be, and the applicable Lender.
The Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lenders
Parties, hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.

 

103



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Canadian Administrative Agent (to the extent it is a
party to such Loan Document) and each Loan Party that is a party thereto, with
the consent of the Required Lenders; provided that no such agreement shall
(A) increase the Commitment of any Lender without the written consent of such
Lender, (B) reduce or forgive the principal amount of any Loan, LC Disbursement
or reduce the rate of interest thereon, or reduce or forgive any interest or
fees payable hereunder, without the written consent of each Lender directly
affected thereby, (C) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, postpone the scheduled date of expiration of
the Revolving Commitment, without the written consent of each Lender directly
affected thereby, (D) change Section 2.18(b) in any manner adverse to any Lender
without such Lender’s consent or (d) in a manner that would alter the manner in
which payments are shared, without the written consent of each Lender affected
thereby , (E) increase the advance rates set forth in the definition of Canadian
Borrowing Base or U.S. Borrowing Base or add new categories of eligible assets,
without the written consent of each Lender, (F) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (G) release any Loan Guarantor from its obligation under its Loan
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender, or (H) except as provided in clauses
(d) and (e) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Canadian Administrative
Agent, any Issuing Bank or any Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Canadian Administrative Agent,
such Issuing Bank or such Swingline Lender, as the case may be (it being
understood that any change to Section 2.20 shall require the consent of the
Administrative Agent, the Canadian Administrative Agent, the Swingline Lenders
and the Issuing Banks). The Administrative Agent may also amend the Revolving
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04.

(c) The Lender Parties hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties or the Canadian Loan Parties, as the
case may be, on any Collateral (i) upon the termination of all Revolving
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than Unliquidated Obligations), and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to each affected Lender Party,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interest of a Subsidiary, the Administrative
Agent is authorized to

 

104



--------------------------------------------------------------------------------

release any Loan Guaranty provided by such Subsidiary, (iii) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII. Except as provided in the preceding sentence, the Administrative
Agent will not release any Liens on Collateral without the prior written
authorization of the Required Lenders; provided that, the Administrative Agent
may in its discretion, release its Liens on Collateral valued in the aggregate
not in excess of $5,000,000 during any calendar year without the prior written
authorization of the Required Lenders. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Canadian Administrative Agent and their Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Canadian Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the applicable Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank or any Lender, in connection with

 

105



--------------------------------------------------------------------------------

the enforcement, collection or protection of its rights in connection with the
Loan Documents, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof. Expenses being reimbursed by the Borrowers
under this Section include, without limiting the generality of the foregoing,
costs and expenses incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iv) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent, the Canadian Administrative Agent, each Issuing Bank and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, penalties, incremental taxes (other than taxes
based on income), liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
their Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of their Subsidiaries, (iv) the failure of the Borrowers to
deliver to the

 

106



--------------------------------------------------------------------------------

Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by the Borrowers for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank or any Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Canadian
Administrative Agent, such Issuing Bank or such Swingline Lender, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, penalty, liability or related expense, as the case may be, was incurred
by or asserted against the Administrative Agent, the Canadian Administrative
Agent, such Issuing Bank or such Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under

 

107



--------------------------------------------------------------------------------

this Agreement (including all or a portion of its Revolving Commitment and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A) the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Banks.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

(E) any assignments of all or a portion of a Lender’s Canadian Commitment or
other rights and obligations under this Agreement relating to the Canadian
Borrower shall be made to a Canadian Qualified Lender.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

108



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitment of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Canadian
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

109



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Canadian Administrative Agent, the Issuing Banks or the Swingline
Lenders, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Lender
that is not a U.S. Person if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower Representative is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.17(f) as though it were a
Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Lender Party may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder,

 

110



--------------------------------------------------------------------------------

and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Canadian Administrative Agent constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Canadian Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law

 

111



--------------------------------------------------------------------------------

provision) shall be governed by and construed in accordance with the laws of the
State of California, but giving effect to federal laws applicable to national
banks; provided, however, that if the laws of any jurisdiction other than the
State of California shall govern in regard to the validity, perfection or effect
of perfection of any Lien or in regard to procedural matters affecting
enforcement of any Liens on all or any party of the Collateral, such laws of
such other jurisdictions shall continue to apply to that extent.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. Federal or
California State court sitting in Los Angeles, California in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such California State or, to
the extent permitted by law, in such Federal court; provided that claims with
respect to Canadian Loan Documents may, as provided therein, also be tried in
the courts of the Province of Ontario. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL; JUDICIAL REFERENCE. (a) EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE

 

112



--------------------------------------------------------------------------------

BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(b) IF ANY ACTION OR PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO AND EACH PARTY
HERETO OR THERETO (OTHER THAN THE ADMINISTRATIVE AGENT) DOES NOT SUBSEQUENTLY
WAIVE IN AN EFFECTIVE MANNER UNDER CALIFORNIA LAW ITS RIGHT TO A TRIAL BY JURY,
THE COURT SHALL, AND IS HEREBY DIRECTED TO, MAKE A GENERAL REFERENCE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 TO A REFEREE OR REFEREES TO HEAR
AND DETERMINE ALL OF THE ISSUES IN SUCH ACTION OR PROCEEDING (WHETHER OF FACT OR
OF LAW) AND TO REPORT A STATEMENT OF DECISION, PROVIDED THAT ANY SUCH ISSUES
PERTAINING TO A “PROVISIONAL REMEDY” AS DEFINED IN CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1281.8 SHALL BE HEARD AND DETERMINED BY THE COURT.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Lender Parties agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any federal
Governmental Authority which regulates such Lender Party, (c) to the extent
required by Requirement of Laws or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower Representative or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to any Lender Party
on a non-confidential basis from a source other than the Borrowers unless such
Lender Party knows that such information was obtained in violation of any
confidentiality agreement or arrangement. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to any Lender Party on a non-confidential basis prior to disclosure by the
Borrowers. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

113



--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and
addresses of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the Act.

SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

SECTION 9.16. Appointment for Perfection. Each Lender Party hereby appoints each
other Lender Party as its agent for the purpose of perfecting Liens, for the
benefit of the Lender Parties or the Canadian Lender Parties, as the case may
be, in assets which, in

 

114



--------------------------------------------------------------------------------

accordance with Article 9 of the UCC, the PPSA, the Securities Transfer Act
(Ontario) or any other applicable law can be perfected only by possession.
Should any Lender Party (other than the Administrative Agent) obtain possession
of any such Collateral, such Lender Party shall notify the Administrative Agent
thereof, and, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or otherwise deal with such
Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18. Judgment Currency Conversion. (a) The obligations of the Loan
Parties hereunder and under the other Loan Documents to make payments in dollars
or in Canadian Dollars, as the case may be (the “Obligation Currency”), shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the applicable Loan Party of the full amount of the
Obligation Currency expressed to be payable to the applicable Loan Party under
this Agreement or the other Loan Documents. If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court or in any jurisdiction,
it becomes necessary to convert into or from any currency other than the
Obligation Currency (such other currency being hereinafter referred to as the
“Judgment Currency”) an amount due in the Obligation Currency, the conversion
shall be made, at the Administrative Agent’s quoted rate of exchange prevailing,
in each case, as of the date immediately preceding the day on which the judgment
is given (such Business Day being hereinafter referred to as the “Judgment
Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties each covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. Any amount due from a Loan Party under this Section 9.18 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

 

115



--------------------------------------------------------------------------------

(c) For purposes of determining the prevailing rate of exchange, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

SECTION 9.19. Canadian Anti-Money Laundering Legislation. (a) Each Borrower
acknowledges that, pursuant to the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws (collectively, including any guidelines or orders thereunder,
“AML Legislation”), the Lender Parties may be required to obtain, verify and
record information regarding the Borrowers and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Borrowers, and the transactions contemplated hereby. Each
Borrower shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
Party or any prospective assignee or participant of a Lender, any Issuing Bank
or any Agent, in order to comply with any applicable AML Legislation, whether
now or hereafter in existence.

(b) If the Canadian Administrative Agent has ascertained the identity of any
Borrower or any authorized signatories of the Borrower for the purposes of
applicable AML Legislation, then the Canadian Administrative Agent:

(i) shall be deemed to have done so as an agent for each Lender Party, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender Party and the Canadian Administrative Agent within the meaning of the
applicable AML Legislation; and

(ii) shall provide to each Lender Party copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lender Parties agrees that neither the Canadian
Administrative Agent nor any other Agent has any obligation to ascertain the
identity of the Borrowers or any authorized signatories of the Borrowers on
behalf of any Lender Party, or to confirm the completeness or accuracy of any
information it obtains from any Borrower or any such authorized signatory in
doing so.

SECTION 9.20. Lender Loss Sharing Agreement. (a) Definitions. As used in this
Section 9.20, the following terms shall have the following meanings:

(i) “CAM” means the mechanism for the allocation and exchange of interests in
the Loans, participations in Letters of Credit and collections thereunder
established under Section 9.20(b).

(ii) “CAM Exchange” means the exchange of the U.S. Lenders’ interests and the
Canadian Lenders’ interests provided for in Section 9.20(b).

(iii) “CAM Exchange Date” means the first date after the Effective Date on which
there shall occur (a) any event described in paragraphs (h) or (i) of Article
VII with

 

116



--------------------------------------------------------------------------------

respect to any Borrower, or (b) an acceleration of Loans and termination of the
Revolving Commitments pursuant to Article VII.

(iv) “CAM Percentage” means as to each Lender, a fraction, (a) the numerator of
which shall be the aggregate amount of such Lender’s Revolving Commitments
immediately prior to the CAM Exchange Date and the termination of the Revolving
Commitments, and (b) the denominator of which shall be the amount of the
Revolving Commitments of all the Lenders immediately prior to the CAM Exchange
Date and the termination of the Revolving Commitments.

(v) “Designated Obligations” means all Obligations of the Borrowers with respect
to (a) principal and interest under the Loans, (b) unreimbursed drawings under
Letters of Credit and interest thereon and (c) fees under Section 2.12.

(vi) “Revolver Facility” means the facility established under the U.S.
Commitments and the Canadian Commitments.

(b) CAM Exchange.

(i) On the CAM Exchange Date,

(A) the U.S. Commitments and the Canadian Commitments shall have terminated in
accordance with Article VII;

(B) each U.S. Lender shall fund its participation in any outstanding Swingline
Loans and Protective Advances in accordance with Section 2.04 and Section 2.05
of this Agreement, and each Canadian Lender shall fund its participation in any
outstanding Swingline Loans and Protective Advances in accordance with
Section 2.04 and Section 2.05;

(C) each U.S. Lender shall fund its participation in any unreimbursed LC
Disbursements made under the U.S. Letters of Credit in accordance with
Section 2.06(e), and each Canadian Lender shall fund its participation in any
unreimbursed LC Disbursements made under the Canadian Letters of Credit in
accordance with Section 2.06(e); and

(D) the Lenders shall purchase in dollars at par interests in the Designated
Obligations under each Revolver Facility (and shall make payments in dollars to
the Administrative Agent for reallocation to other Lenders to the extent
necessary to give effect to such purchases) and shall assume the obligations to
reimburse Issuing Banks for unreimbursed LC Disbursements under outstanding
Letters of Credit under such Revolver Facility such that, in lieu of the
interests of each Lender in the Designated Obligations under the U.S.
Commitments and the Canadian Commitments in which it shall have participated
immediately prior to the CAM Exchange Date, such Lender shall own an interest
equal to such Lender’s CAM Percentage in each component of the Designated
Obligations immediately following the CAM Exchange.

 

117



--------------------------------------------------------------------------------

(ii) Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 9.20 hereby consents and agrees to the CAM
Exchange. Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the Administrative Agent against delivery of any promissory notes so executed
and delivered; provided that the failure of any Lender to deliver or accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(iii) As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of any of the Designated Obligations shall be distributed to the
Lenders, pro rata in accordance with their respective CAM Percentages.

(iv) In the event that on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by U.S. Borrowers or Canadian Borrower, if applicable, then each Lender shall
promptly reimburse such Issuing Bank for its CAM Percentage of such unreimbursed
payment in the Equivalent Amount in dollars.

Notwithstanding any other provision of this Section 9.20, each Lender Party
agrees that if any Lender Party is required under applicable law to withhold or
deduct any taxes or other amounts from payments made by it hereunder or as a
result hereof, such Person shall be entitled to withhold or deduct such amounts
and pay over such taxes or other amounts to the applicable Governmental
Authority imposing such tax without any obligation to indemnify any Lender Party
with respect to such amounts and without any other obligation of gross up or
offset with respect thereto and there shall be no recourse whatsoever by any
Lender Party subject to such withholding to any other Lender Party making such
withholding and paying over such amounts, but without diminution of the rights
of such Lender Party subject to such withholding as against Borrowers and the
other Loan Parties to the extent (if any) provided in this Agreement and the
other Loan Documents. Any amounts so withheld or deducted shall be treated as,
for the purpose of this Section 9.20, having been paid to such Lender Party to
which such withholding or deduction was made.

ARTICLE X

Loan Guaranty

SECTION 10.01. Guaranty. Each U.S. Loan Guarantor hereby agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to the Lender Parties, the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses including, without limitation, all court
costs and attorneys’ and paralegals’ fees (including

 

118



--------------------------------------------------------------------------------

allocated costs of in-house counsel and paralegals) and expenses paid or
incurred by the Administrative Agent, the Canadian Administrative Agent, the
Issuing Banks and the Lenders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, any Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”). Each U.S. Loan Guarantor further
agrees that the Guaranteed Obligations may be extended or renewed in whole or in
part without notice to or further assent from it, and that it remains bound upon
its guarantee notwithstanding any such extension or renewal. All terms of this
Loan Guaranty apply to and may be enforced by or on behalf of any domestic or
foreign branch or Affiliate of any Lender Party that extended any portion of the
Guaranteed Obligations.

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each U.S. Loan Guarantor waives any right to require any
Lender Party to sue any Borrower, any other Loan Guarantor, any other guarantor,
or any other person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each U.S. Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any U.S. Loan Guarantor may have at any time against any Obligated Party,
any Lender Party, or any other person, whether in connection herewith or in any
unrelated transactions.

(b) The obligations of each U.S. Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any U.S. Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of any Lender
Party to assert any claim or demand or to enforce any remedy with respect to all
or any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by any Lender Party with

 

119



--------------------------------------------------------------------------------

respect to any collateral securing any part of the Guaranteed Obligations; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such U.S. Loan Guarantor or that would otherwise operate as a discharge of
any U.S. Loan Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each U.S. Loan Guarantor hereby waives any defense based on or arising out
of any defense of any Borrower or any other Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
U.S. Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other person. Each U.S. Loan
Guarantor confirms that it is not a surety under any state law and shall not
raise any such law as a defense to its obligations hereunder. The Administrative
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such U.S. Loan Guarantor under this Loan Guaranty except to the
extent the Guaranteed Obligations have been fully and indefeasibly paid in cash.
To the fullest extent permitted by applicable law, each U.S. Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No U.S. Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Lender Parties and no Obligations
are outstanding.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each U.S. Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Lender Parties are in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the U.S. Loan Guarantors forthwith
on demand by the Lender Parties.

 

120



--------------------------------------------------------------------------------

SECTION 10.07. Information. Each U.S. Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each U.S. Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees
that no Lender Party shall have any duty to advise any U.S. Loan Guarantor of
information known to it regarding those circumstances or risks.

SECTION 10.08. Taxes. All payments of the Guaranteed Obligations will be made by
each U.S. Loan Guarantor free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any U.S. Loan Guarantor shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the applicable Lender Party (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such U.S. Loan Guarantor shall make such deductions
and (iii) such U.S. Loan Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

SECTION 10.09. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any U.S.
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such U.S.
Loan Guarantor’s liability under this Loan Guaranty, then, notwithstanding any
other provision of this Loan Guaranty to the contrary, the amount of such
liability shall, without any further action by the U.S. Loan Guarantors or the
Lender Parties, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant U.S. Loan Guarantor’s
“Maximum Liability”). This Section with respect to the Maximum Liability of each
U.S. Loan Guarantor is intended solely to preserve the rights of the Lender
Parties to the maximum extent not subject to avoidance under applicable law, and
no U.S. Loan Guarantor nor any other person or entity shall have any right or
claim under this Section with respect to such Maximum Liability, except to the
extent necessary so that the obligations of any U.S. Loan Guarantor hereunder
shall not be rendered voidable under applicable law. Each U.S. Loan Guarantor
agrees that the Guaranteed Obligations may at any time and from time to time
exceed the Maximum Liability of each U.S. Loan Guarantor without impairing this
Loan Guaranty or affecting the rights and remedies of the Lender Parties
hereunder; provided that nothing in this sentence shall be construed to increase
any U.S. Loan Guarantor’s obligations hereunder beyond its Maximum Liability.

SECTION 10.10. Contribution. In the event any U.S. Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other U.S. Loan
Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable Percentage”
of such payment or payments made, or losses suffered, by

 

121



--------------------------------------------------------------------------------

such Paying Guarantor. For purposes of this Article X, each Non-Paying
Guarantor’s “Applicable Percentage” with respect to any such payment or loss by
a Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all U.S. Loan Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any U.S. Loan
Guarantor, the aggregate amount of all monies received by such U.S. Loan
Guarantors from the Borrowers after the date hereof (whether by loan, capital
infusion or by other means). Nothing in this provision shall affect any U.S.
Loan Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such U.S. Loan Guarantor’s Maximum Liability). Each of the
U.S. Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the Lender
Parties and the U.S. Loan Guarantors and may be enforced by any one, or more, or
all of them in accordance with the terms hereof.

SECTION 10.11. Liability Cumulative. The liability of each Loan Party as a U.S.
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Lender Parties under this
Agreement and the other Loan Documents to which such Loan Party is a party or in
respect of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

ARTICLE XI

The Borrower Representative

SECTION 11.01. Appointment; Nature of Relationship. DDi Global Corp., a
California corporation is hereby appointed by each of the Borrowers as its
contractual representative (herein referred to as the “Borrower Representative”)
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XI. Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower, subject to the limits as
between Canadian Borrower and U.S. Borrowers contained in this Agreement. None
of the Lender Parties and their respective officers, directors, agents or
employees, shall be liable to the Borrower Representative or any Borrower for
any action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 11.01.

 

122



--------------------------------------------------------------------------------

SECTION 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lender Parties to take
any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

SECTION 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

SECTION 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default.” In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lender
Parties. Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.

SECTION 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lender Parties.

SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Lender Parties the Loan Documents
and all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the Borrowing Base Certificates and the Compliance
Certificates. Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.

SECTION 11.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of any certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificates required pursuant to the
provisions of this Agreement.

[Remainder of Page Left Intentionally Blank]

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

 

DDI GLOBAL CORP.,

a California corporation

DDI SALES CORP.,

a Delaware corporation

DDI NORTH JACKSON CORP.,

an Ohio corporation

DDI MILPITAS CORP.,

a Delaware corporation

DDI TORONTO CORP.,

an entity organized under the laws of Ontario

DDI DENVER CORP.,

a Colorado corporation

DDI CLEVELAND CORP.,

an Ohio corporation

By:   /s/ J. Michael Dodson Name:   J. Michael Dodson Title:   Chief Financial
Officer

OTHER LOAN PARTIES:

 

DDI CORP.,

a Delaware corporation

DDI INTERMEDIATE HOLDINGS CORP.,

a California corporation

DDI CAPITAL CORP.,

a California corporation

CORETEC HOLDINGS INC.,

a Delaware corporation

DDI CLEVELAND HOLDINGS CORP.,

a Delaware corporation

CORETEC BUILDING INC.,

a Colorado corporation

TRUMAUGA PROPERTIES LTD.,

an Ohio limited partnership

By:   /s/ J. Michael Dodson Name:   J. Michael Dodson Title:   Chief Financial
Officer

 

124



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually, as a U.S. Lender, Administrative Agent,
Issuing Bank and U.S. Swingline Lender By:   /s/ Teresa B. Keckler Name:  
Teresa B. Keckler Title:   Vice President

 

125



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. TORONTO BRANCH, individually, as a Canadian Lender,
Canadian Administrative Agent, Issuing Bank and Canadian Swingline Lender By:  
/s/ Michael N. Tam Name:   Michael N. Tam Title:   Senior Vice President

 

126